Exhibit 10.2

PURCHASE AGREEMENT

BETWEEN

ALLIANCE LAUNDRY EQUIPMENT RECEIVABLES 2009 LLC

as Buyer

AND

ALLIANCE LAUNDRY SYSTEMS LLC,

as Seller

DATED AS OF JUNE 26, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I.    DEFINITIONS

   1

SECTION 1.1

   Definitions    1

ARTICLE II.    PURCHASE AND SALE OF CONVEYED ASSETS

   2

SECTION 2.1

   Initial Transfer of Conveyed Assets    2

SECTION 2.2

   Subsequent Transfers of Conveyed Assets    2

SECTION 2.3

   Timing of Conveyances    3

SECTION 2.4

   Consideration for, and Characterization of, Purchases    3

SECTION 2.5

   No Recourse    4

SECTION 2.6

   No Assumption of Obligations Relating to Conveyed Assets, Related Assets or
Contracts    4

SECTION 2.7

   True Sales and True Contributions    4

SECTION 2.8

   Addition of Sellers    5

SECTION 2.9

   [Reserved]    5

SECTION 2.10

   Calculation of Purchase Price    5

SECTION 2.11

   Definitions and Calculations Related to Purchase Price Percentage    6

SECTION 2.12

   Purchase Mechanics    8

SECTION 2.13

   [Reserved]    10

SECTION 2.14

   Application of Collections and Other Funds    10

SECTION 2.15

   Servicing of Conveyed Assets and Related Assets    10

SECTION 2.16

   Payments and Computations, Etc    10

ARTICLE III.    REPRESENTATIONS AND WARRANTIES

   11

SECTION 3.1

   Representations and Warranties of the Sellers    11

SECTION 3.2

   Representations and Warranties of Buyer    17

ARTICLE IV.    CONDITIONS

   18

SECTION 4.1

   Conditions to Obligation of Buyer    18

SECTION 4.2

   Conditions to Obligation of Seller    20

SECTION 4.3

   Effect of Transfer    20

ARTICLE V.    ADDITIONAL AGREEMENTS

   20

SECTION 5.1

   Affirmative Covenants    20

SECTION 5.2

   Reporting and Noticing Requirements    24

SECTION 5.3

   Negative Covenants    25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE VI.    ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF THE SPECIFIED
ASSETS

   27

SECTION 6.1

   Rights of Buyer    27

SECTION 6.2

   Responsibilities of the Sellers    28

SECTION 6.3

   Further Action Evidencing Purchases    28

SECTION 6.4

   Collection of Conveyed Assets; Rights of Buyer and Its Assignees    29

ARTICLE VII.    TERMINATION

   30

SECTION 7.1

   Termination by the Sellers    30

SECTION 7.2

   Automatic Termination    30

ARTICLE VIII.    INDEMNIFICATION

   31

SECTION 8.1

   Indemnities by the Sellers    31

ARTICLE IX.    MISCELLANEOUS PROVISIONS

   32

SECTION 9.1

   Amendments; Waivers, Etc    32

SECTION 9.2

   Notices    33

SECTION 9.3

   Cumulative Remedies    33

SECTION 9.4

   Binding Effect; Assignability; Survival of Provisions    33

SECTION 9.5

   Governing Law    33

SECTION 9.6

   Costs, Expenses and Taxes    34

SECTION 9.7

   Submission to Jurisdiction    34

SECTION 9.8

   WAIVER OF JURY TRIAL    34

SECTION 9.9

   Integration    35

SECTION 9.10

   Counterparts    35

SECTION 9.11

   Acknowledgment and Consent    35

SECTION 9.12

   No Partnership or Joint Venture    35

SECTION 9.13

   No Proceedings    35

SECTION 9.14

   Severability of Provisions    36

SECTION 9.15

   Further Assurances    36

SECTION 9.16

   Survival    36

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

           

Page

EXHIBITS Exhibit A-1 - Form of Initial PA Assignment    Exhibit A-2 - Form of
Subsequent PA Assignment   

SCHEDULES

 

Schedule Number

    

Description

    

3.1(k)

     Perfection Certificate - Seller   

3.1(p)

     Listing of Lockbox and Bank Accounts    APPENDICES Appendix A     
Definitions    Appendix B      Notice Addresses and Procedures   

 

-iii-



--------------------------------------------------------------------------------

PURCHASE AGREEMENT, dated as of June 26, 2009, between ALLIANCE LAUNDRY
EQUIPMENT RECEIVABLES 2009 LLC, a Delaware limited liability company (together
with its permitted successors and assigns, the “Buyer”), and ALLIANCE LAUNDRY
SYSTEMS LLC, a Delaware limited liability company individually, and as Servicer
(in its individual capacity, “ALS,” or “Seller” and collectively with all
Subsidiaries of ALS that become a Seller, the “Sellers”).

WHEREAS, Buyer desires to purchase from Seller, from time to time, Equipment
Loans, Receivables and all Related Security;

WHEREAS, Seller is willing to sell to Buyer from time to time such Equipment
Loans, Receivables and Related Security;

WHEREAS, Buyer will sell or otherwise transfer such Equipment Loans, Receivables
and Related Security, to Alliance Laundry Equipment Receivables Trust 2009-A
(together with its permitted successors and assigns, the “Issuer”);

WHEREAS, the Issuer will issue notes and certificates of beneficial interest
(any such issued interests or securities collectively the “Securities”) to fund
its acquisition of such Equipment Loans, Receivables and Related Security; and

WHEREAS, the Issuer will pledge its rights in such Receivables, Equipment Loans
and Related Security, including its rights under this Agreement, to the
Indenture Trustee under the Indenture for the benefit of the Securityholders.

NOW, THEREFORE, in consideration of the foregoing, the other good and valuable
consideration and the mutual terms and covenants herein contained, the parties
hereto agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 Definitions. Capitalized terms used but not otherwise defined in
this Agreement shall have the respective meanings assigned them in Part A of
Appendix A hereto, as it may be amended, supplemented or modified from time to
time, and such capitalized terms used herein but not otherwise defined in Part A
of Appendix A hereto shall have the respective meanings assigned them in Part I
of Appendix A to the Pooling and Servicing Agreement, as it may be amended,
supplemented or modified from time to time. All references herein to “the
Agreement” or “this Agreement” are to this Purchase Agreement as it may be
amended, supplemented or modified from time to time, the exhibits hereto and the
capitalized terms used herein which are defined in Appendix A hereto, and all
references herein to Articles, Sections and subsections are to Articles,
Sections or subsections of this Agreement unless otherwise specified. The rules
of construction set forth in Part B of such Appendix A shall be applicable to
this Agreement.



--------------------------------------------------------------------------------

ARTICLE II.

PURCHASE AND SALE OF CONVEYED ASSETS

SECTION 2.1 Initial Transfer of Conveyed Assets. On the terms and subject to the
conditions set forth in this Agreement (including the conditions precedent set
forth in Article IV), each Seller hereby transfers to the Buyer, effective as of
the Closing Date, all of Seller’s right, title and interest in, to and under:

(a) all Receivables of the Seller, as listed on the Funding Date Data Pool
Report delivered on the Closing Date, which report shall contain data as of the
Initial Cutoff Date;

(b) each Equipment Loan that is listed as one of the Initial Transferred Assets
on the Funding Date Data Pool Report delivered on the Closing Date, which report
shall contain data as of the Initial Cutoff Date;

(c) all Related Security with respect to all Conveyed Assets described in
Sections 2.1 (a) and (b) above;

(d) the Lockbox Accounts, the Bank Accounts, all documents, instruments and
agreements relating to the Lockbox Accounts and the Bank Accounts, and all
amounts from time to time on deposit in the Lockbox Accounts or the Bank
Accounts;

(e) all Records relating to any of the foregoing; and

(f) all Proceeds of the foregoing, including Collections.

Such transfer shall be characterized as set forth in Section 2.4. All of the
items listed in clauses (a), (b), (c), (d), (e) and (f) of this Section 2.1 are
collectively referred to as the “Initial Transferred Assets.”

SECTION 2.2 Subsequent Transfers of Conveyed Assets. On the terms and subject to
the conditions set forth in this Agreement (including the conditions precedent
set forth in Article IV), each Seller agrees to transfer to Buyer (which
transfer shall be characterized as set forth in Section 2.4), and Buyer agrees
to accept from such Seller, at the times set forth in Section 2.3, all of such
Seller’s right, title and interest in, to and under:

(a) all unpaid Receivables existing as of the Initial Cutoff Date and not
transferred pursuant to Section 2.1 and thereafter arising and originated by
each Seller from time to time prior to the earlier to occur of (x) the
Receivables Conversion Date and (y) the closing of Seller’s business on the
Purchase Termination Date, which Receivables shall be listed on a Funding Date
Data Pool Report delivered on the related Receivables Settlement Date, which
report shall contain data as of the Business Day immediately preceding such
Receivables Settlement Date;

(b) each Equipment Loan that is listed on a Funding Date Data Pool Report
delivered two (2) Business Days prior to the related Funding Date (provided,
however, that once per calendar quarter, such Funding Date Data Pool Report may
be delivered one (1) Business Day prior to the related Funding Date), which
report shall contain data as of the Loan Cutoff Date;

 

2



--------------------------------------------------------------------------------

(c) all Related Security with respect to all Conveyed Assets described in
Sections 2.2(a) and (b) above;

(d) all Records relating to any of the foregoing; and

(e) all Proceeds of the foregoing, including Collections.

As used herein, (i) “Purchased Receivables” means the items listed above in
Sections 2.1(a) and 2.2(a), (ii) “Purchased Equipment Loans” means the items
listed above in Sections 2.1(b) and 2.2(b), (iii) “Conveyed Assets” means the
Purchased Receivables and Purchased Equipment Loans collectively, (iv) “Related
Assets” means the items listed above in Sections 2.1(c), (d), (e) and (f) and
2.2(c), (d) and (e) collectively, and (v) “Specified Assets” means the Conveyed
Assets and the Related Assets collectively.

SECTION 2.3 Timing of Conveyances. Subject to the satisfaction of the terms and
conditions of Section 4.1:

(a) Initial Closing Date Conveyances. The Specified Assets described in
Section 2.1 shall be conveyed by the Seller to the Buyer on the Closing Date
pursuant to a written assignment substantially in the form of Exhibit A-1 (the
“Initial PA Assignment”).

(b) Regular Purchases. (i) On the Closing Date, and thereafter from time to time
until the earlier to occur of (x) the Loan Conversion Date and (y) the closing
of Seller’s business on the Purchase Termination Date, any Purchased Equipment
Loans and Related Assets with respect to such Purchased Equipment Loans shall be
transferred by the Seller to the Buyer pursuant to a written assignment
substantially in the form of Exhibit A-2 (each a, “Subsequent PA Assignment”
and, together with the Initial PA Assignment the “PA Assignments”), on the
Purchase Date set forth in a Funding Date Data Pool Report delivered by a Seller
to the Buyer that lists such Purchased Equipment Loans; provided, however, that
such purchases and sales of Equipment Loans shall occur not more frequently than
once per each calendar week.

(ii) On the Closing Date, and on each Business Day thereafter until the earlier
to occur of (x) the Receivables Conversion Date and (y) the closing of Seller’s
business on the Purchase Termination Date, the Seller shall transfer to the
Buyer all Purchased Receivables and Related Assets with respect to such
Purchased Receivables originated by the Seller since the close of business on
the prior Business Day (or in the case of a transfer on the Closing Date, since
the close of business on the Initial Cutoff Date).

SECTION 2.4 Consideration for, and Characterization of, Purchases. (a) On the
terms and subject to the conditions set forth in this Agreement, Buyer agrees to
make Purchase Price payments to, and accept capital contributions from, the
Sellers in accordance with the provisions of Section 2.12.

 

3



--------------------------------------------------------------------------------

(b) The transfers contemplated in Section 2.1 and Section 2.2 of Eligible
Receivables and Eligible Equipment Loans shall be treated as (x) sales to the
extent of cash received by Seller from Buyer on the related Purchase Date or
Receivables Settlement Date, as applicable, and (y) if such Seller is ALS, to
the extent the Total Consideration is in excess of the amount set forth in
clause (x), a contribution to the capital of the Buyer in the amount of such
excess. The transfers of Conveyed Assets contemplated in Sections 2.1 and 2.2
that are not Eligible Receivables or Eligible Equipment Loans shall be treated
as a capital contribution to the Buyer.

SECTION 2.5 No Recourse. Except as specifically provided in this Agreement, the
sale and purchase of Specified Assets under this Agreement shall be without
recourse to the Sellers; it being understood that each Seller shall be liable to
Buyer for all representations, warranties, covenants and indemnities made by
such Seller pursuant to the terms of this Agreement, all of which obligations
are limited so as not to constitute recourse to such Seller for the credit risk
of the Obligors under any Conveyed Assets.

SECTION 2.6 No Assumption of Obligations Relating to Conveyed Assets, Related
Assets or Contracts. None of the Buyer, the Servicer, the Issuer, the Indenture
Trustee or any Third Party Financier shall have any obligation or liability to
any Obligor or other customer or client of Seller, including any obligation to
perform any of the obligations of any Seller under any Specified Asset. No such
obligation or liability is intended to be assumed by the Buyer, the Servicer,
the Issuer, the Indenture Trustee or any Third Party Financier, and any
assumption is hereby expressly disclaimed.

SECTION 2.7 True Sales and True Contributions. The Sellers and Buyer intend the
transfers of Specified Assets hereunder to be absolute conveyances by the
Sellers to Buyer that are absolute and irrevocable and that provide Buyer with
the full benefits of ownership of the Specified Assets, and (other than for tax
purposes and the limited accounting purposes described in the following
sentence) none of the Sellers nor Buyer intend the transactions contemplated
hereunder to be, or for any purpose to be characterized as, loans from Buyer to
any Seller. Without limiting or otherwise affecting the preceding sentence, and
solely for accounting purposes, the Seller will treat the sale or contribution
of Receivables owing by certain foreign obligors as loans until the Seller
recognizes the revenue associated with those Receivables in accordance with GAAP
consistently applied; and for tax purposes, the transactions contemplated by the
Basic Documents will be treated as a financing by the Seller. However, in the
event that, notwithstanding the intent of the parties, any Specified Assets are
determined to be property of any Seller’s estate, then (i) this Agreement also
shall be deemed to be a security agreement within the meaning of the UCC, and
(ii) the conveyance by such Seller provided for in this Agreement shall be
deemed to be a grant by such Seller to Buyer of all of such Seller’s right,
title and interest in, to and under the Specified Assets, whether now or
hereafter existing or created, to secure (1) the rights of Buyer hereunder,
(2) a loan by Buyer to such Seller in the amount of the Total Consideration and
(3) without limiting the foregoing, the payment and performance of such Seller’s
obligations (whether monetary or otherwise) hereunder. Each Seller and Buyer
shall, to the extent consistent with this Agreement, take such actions as may be
necessary to ensure that, if this Agreement were deemed to create a security
interest in the Specified Assets, such security interest would be deemed to be a
perfected security interest of first priority (subject to Permitted Adverse
Claims) in favor of Buyer under applicable

 

4



--------------------------------------------------------------------------------

law and shall be maintained as such throughout the term of this Agreement. The
parties agree that the foregoing sales of Specified Assets constitute sales of
“accounts,” “promissory notes” and “tangible chattel paper” as described in the
UCC, and that this Agreement shall create a security interest in favor of the
Buyer as the purchaser of the Specified Assets. Notwithstanding such intent, if
the arrangements with respect to the Specified Assets hereunder are deemed for
any purpose to constitute a loan and not a purchase and sale or contribution of
such Specified Assets, it is the intention of the parties hereto that this
Agreement shall still constitute a security agreement under applicable law, and
each Seller hereby grants to the Buyer a first priority perfected security
interest in all of such Seller’s right, title and interest, whether now owned or
hereafter acquired, in, to and under the Specified Assets, and all money,
accounts, general intangibles, payment intangibles, chattel paper, instruments,
documents, goods, supporting obligations, investment property, deposit accounts,
securities accounts, certificates of deposit, letters of credit,
letter-of-credit rights, and advices of credit consisting of, arising from or
related to the Specified Assets, and all proceeds thereof, to secure its
obligations hereunder, including its obligation to remit to the Seller, or its
successors and assigns, all Collections of the Specified Assets and other
proceeds of the Specified Assets.

SECTION 2.8 Addition of Sellers. Upon (i) the delivery to Issuer (as assignee of
Buyer) of a performance guaranty by ALS, in form and substance acceptable to the
Administrative Agent (acting at the direction of the Special Required
Noteholders), guaranteeing the performance obligations of such Subsidiary of the
Seller and (ii) with the prior written consent of the Special Required
Noteholders in each instance, any Subsidiary of Seller may become a Seller
hereunder and thereafter may sell to Buyer its Receivables, Equipment Loans,
Related Security, Lockbox Accounts, Bank Accounts and Proceeds. Each Subsidiary
of a Seller that is proposed to be added as a Seller shall give to each of the
Buyer and all Third Party Financiers and Rating Agencies not less than ten
(10) Business Days’ prior written notice of the effective date of the addition
of the Subsidiary as a Seller. Once the notice has been given, any addition of a
Subsidiary of Seller as a Seller pursuant to this section shall become effective
on the first Business Day following the expiration of such ten (10) Business Day
period (or such later date as may be specified in the notice) on which the
Subsidiary and the parties hereto shall have executed and delivered the
agreements, instruments and other documents and the amendments or other
modifications to the Transaction Documents (including financing statements, lien
searches and opinions), in form and substance reasonably satisfactory to each of
the Buyer and each Third Party Financiers, that any of the foregoing reasonably
determines are necessary or appropriate to effect the addition.

SECTION 2.9 [Reserved]

SECTION 2.10 Calculation of Purchase Price. With respect to (i) the Closing
Date, (ii) each Purchase Date when Equipment Loans and Related Assets with
respect thereto are transferred to Buyer from a Seller pursuant to Section 2.2
and (iii) each Receivables Settlement Period during which Receivables and
Related Assets with respect thereto are transferred to Buyer from a Seller
pursuant to Section 2.2, the “Purchase Price” to be paid by the Buyer to such
Seller on the Closing Date, such Purchase Date or the next following Receivables
Settlement Date, as applicable, for the applicable Specified Assets that are
Eligible Equipment Loans and/or Eligible Receivables, shall be determined in
accordance with the following formula:

 

5



--------------------------------------------------------------------------------

PP

   =      AUB x PPP

where:

       

PP

   =      the aggregate Purchase Price for the applicable Specified Assets to be
purchased from such Seller on the Closing Date, such Purchase Date or such
Receivables Settlement Date, as applicable;

AUB

   =      the “Aggregate Unpaid Balance” of the applicable Conveyed Assets that
are to be transferred from such Seller on the Closing Date or the applicable
Purchase Date or that have been transferred from such Seller during the
applicable Receivables Settlement Period. For purposes of this calculation,
“Aggregate Unpaid Balance” shall mean (i) for purposes of calculating the
Purchase Price to be paid to such Seller on the Closing Date, the sum of the
Unpaid Balance of each applicable Conveyed Asset generated by such Seller,
calculated as of (x) the close of business on the third Business Day prior to
the Closing Date with respect to the Equipment Loans and (y) the close of
business on the Business Day prior to the Closing Date with respect to the
Receivables, (ii) for purposes of calculating the Purchase Price payable on each
subsequent Purchase Date, the sum of the Unpaid Balance of each applicable
Equipment Loan to be transferred from such Seller on such Purchase Date,
calculated as of (x) the close of business on the third Business Day prior to
such Purchase Date, and (iii) for purposes of calculating the Purchase Price
payable on each Receivables Settlement Date, the sum of the Unpaid Balance of
each applicable Receivable transferred from such Seller during the applicable
Receivables Settlement Period, calculated as of the close of business on the
Business Day prior to such Receivables Settlement Date; and

PPP

   =      the Purchase Price Percentage applicable to the applicable Conveyed
Assets to be transferred from such Seller on the Closing Date or the applicable
Purchase Date or that have been transferred from such Seller during the
applicable Receivables Settlement Period, as determined pursuant to Section 2.11
(which Purchase Price Percentage will differ according to the type of Conveyed
Assets sold).

SECTION 2.11 Definitions and Calculations Related to Purchase Price Percentage.

(a)(i) “Purchase Price Percentage” for any Receivables that are Eligible
Receivables and are to be sold by a Seller on any day during a Settlement Period
shall mean the percentage determined in accordance with the following formula:

 

6



--------------------------------------------------------------------------------

PPP    =      100% - (LD + PDRR) where:         PPP    =      the Purchase Price
Percentage in effect during such Settlement Period, LD    =      the Loss
Discount (expressed as a percentage) in effect during such Settlement Period, as
determined pursuant to subsection (b) below, and PDRR    =      the Purchase
Discount Reserve Ratio (expressed as a percentage) in effect during such
Settlement Period, as determined on such day pursuant to subsection (c) below,
and

(ii) “Purchase Price Percentage” for any Equipment Loans that are Eligible
Equipment Loans and are to be sold by a Seller on any day during a Settlement
Period shall mean one-hundred percent (100%).

The Purchase Price Percentage, the Loss Discount and the Purchase Discount
Reserve Ratio shall be recomputed by the Servicer on or prior to each Settlement
Date as of the then most recent Cutoff Date, and shall become effective
immediately after it becomes available and remain in effect until the next
succeeding Settlement Date; provided, however, that if such data is not
delivered on or prior to a Settlement Date, the Purchase Price Percentage, the
Loss Discount and Purchase Discount Reserve Ratio which are then applicable
shall remain effective until such revised information is delivered.

(b)(i) “Loss Discount” in effect during such Settlement Period means a
percentage equal to the Default Ratio-Receivables (expressed as a percentage)
for the Calculation Period ending immediately prior to the commencement of such
Settlement Period.

(ii) “Default Ratio-Receivables” shall have the meaning set forth in Part I of
Appendix A to the Pooling and Servicing Agreement.

(c) “Purchase Discount Reserve Ratio” for the Receivables to be sold on any day
during a Settlement Period shall mean a percentage determined in accordance with
the following formula:

 

PDRR    =      DSOR/360 x DR where: PDRR    =      the Purchase Discount Reserve
Ratio in effect during such Settlement Period, DSOR    =      the Days Sales
Outstanding-Receivables during the Calculation Period ending immediately prior
to the commencement of such Settlement Period, and DR    =      the Discount
Rate (expressed as a percentage) in effect during such Settlement Period as
determined pursuant to subsection (d) below.

 

7



--------------------------------------------------------------------------------

(d) “Discount Rate” for the Conveyed Assets to be sold or contributed on any day
during a Settlement Period shall mean a percentage calculated to provide Buyer
with a reasonable return on its investment in the Conveyed Assets after taking
account of (i) the time value of money based upon the anticipated dates of
collection of the Conveyed Assets and the cost to Buyer of financing its
investment in the Conveyed Assets during such period and (ii) the costs of
sub-servicing performed by the applicable Seller. A Seller and Buyer may agree
from time to time to change the Discount Rate based on changes in the items
affecting the calculation thereof, provided that any change to the Discount Rate
shall take effect as of the commencement of a Settlement Period, shall apply
only prospectively and shall not affect the Purchase Price payment in respect of
Purchases which occurred during any Settlement Period ending prior to the
Settlement Period during which such Seller and Buyer agree to make such change;
and provided, further, that any adjusted Purchase Price calculation resulting
from such adjustment shall be determined by the Seller and the Buyer to result
in a Purchase Price that represents the then fair market value of such Conveyed
Assets.

(e) The Discount Rate shall initially be 5%.

SECTION 2.12 Purchase Mechanics. (a) (i) To the extent Buyer has sufficient
funds or Purchase Price Credits pursuant to clauses (A) and (B) below, then
(x) on the first Funding Date, Buyer shall purchase from the Seller the Conveyed
Assets that are Eligible Equipment Loans and Eligible Receivables transferred to
Buyer on such date, (y) with respect to the Equipment Loans, the Buyer shall
purchase from the Seller on each Purchase Date thereafter, the Conveyed Assets
that are Eligible Equipment Loans and (z) with respect to Receivables, on each
Receivables Settlement Date thereafter, Buyer shall make payment to the Seller
for the transfers of the Conveyed Assets that are Eligible Receivables made on
each Business Day in the immediately preceding Receivables Settlement Period, in
each of cases (y) and (z), pursuant to Section 2.2, and in each case on the
terms and subject to the conditions of this Agreement, and Buyer shall pay to
such Seller as the Purchase Price for the applicable Conveyed Assets as follows:

(A) make a cash payment to such Seller of such Purchase Price, to the extent
that Buyer has cash available to make such payment pursuant to Section 2.14;

(B) if the Buyer does not have cash available to pay the full Purchase Price,
automatically decrease the aggregate amount of then outstanding Purchase Price
Credits with respect to such Seller, but not below zero;

(ii) To the extent the Buyer has insufficient funds or Purchase Price Credits
pursuant to the foregoing clauses (A) and (B) above, then the Seller shall be
deemed to have made a capital contribution to the Buyer in the amount of such
deficiency (that is, in an amount equal to the difference between (x) an amount
equal to the aggregate Purchase Price that would be payable for all Eligible
Receivables or Eligible Equipment Loans, as applicable, transferred on the
applicable Purchase Date, or during the applicable

 

8



--------------------------------------------------------------------------------

Receivables Settlement Period, had they all been sold for cash and Purchase
Price Credits (such amount, the “Total Consideration”) less (y) the Purchase
Price actually paid (whether in the form of cash or Purchase Price Credits) for
all Eligible Receivables or Eligible Equipment Loans, as applicable, transferred
on such Purchase Date or during the applicable Receivables Settlement Period, as
applicable) on the first Funding Date or on any such Purchase Date or
Receivables Settlement Date, as applicable, with respect to the remainder of the
Conveyed Assets that are Eligible Receivables and Eligible Equipment Loans,
pursuant to Section 2.2 on the terms and subject to the conditions of this
Agreement.

(b) The Seller shall be deemed to have made a capital contribution to the Buyer
on the first Funding Date and on each Purchase Date or Receivables Settlement
Date, as applicable, of the Conveyed Assets that are not Eligible Receivables or
Eligible Equipment Loans.

(c) If on any Business Day, either of the following conditions shall apply:

(A) the Unpaid Balance of a Purchased Receivable is (i) reduced as a result of
any defective goods or services or a cash discount, (ii) reduced or canceled as
a result of a setoff in respect of any claim by any Person (whether such claim
arises out of the same or a related transaction or an unrelated transaction and
whether such claim relates to a Seller or any Affiliate thereof), or
(iii) otherwise reduced as a result of any Dilution; or

(B) any of the Buyer, the Administrative Agent, or the Required Noteholders
reasonably determine that any Purchased Receivable that was identified on the
related Funding Date Data Pool Report as an Eligible Receivable or the
associated Related Asset failed to comply with the representations set forth in
Section 3.1 on the Purchase Date on which such Purchased Receivable was
transferred by the Seller to the Buyer (if a Purchased Receivable is remedied
under this clause (B), then the remedy under clause (A) shall not apply),

then, in either such instance, the Buyer shall be entitled to a reduction in the
then unpaid Purchase Price otherwise payable to the applicable Seller (such
reduction in the unpaid Purchase Price, a “Purchase Price Credit”) in an amount
equal to (i) in the case of clause (A) above, the full amount of such reduction,
setoff or cancellation in the Unpaid Balance of such Purchased Receivable, and
(ii) in the case of clause (B) above, the Unpaid Balance of such non-conforming
Purchased Receivable on the date such Purchase Price Credit is determined (the
applicable amount set forth in clause (i) or (ii), the “Receivables Credit
Amount”). The applicable Seller may, at its option, at any time prior to the
Receivables Conversion Date elect to remedy the events described in clause
(A) or (B) above by remitting to the Issuer (as assignee of the Buyer) cash in
an amount equal to the unpaid Receivables Credit Amount.

Notwithstanding the foregoing, the applicable Seller shall remit to the Issuer
(as assignee of the Buyer): (x) on the Receivables Conversion Date, cash in an
amount equal to the sum of all then unpaid Receivables Credit Amounts calculated
as of the Receivables Conversion Date and (y) on each Business Day after the
Receivables Conversion Date, cash in an amount

 

9



--------------------------------------------------------------------------------

equal to all unpaid Receivables Credit Amounts that result from events or
conditions that occur or exist (or are discovered) subsequent to the Receivables
Conversion Date and with respect to which payment has not already been made
pursuant to this sentence.

(d) If on any Business Day, any of the Buyer, the Issuer, the Administrative
Agent, or the Required Noteholders reasonably determines that any Purchased
Equipment Loan that was identified as an Eligible Equipment Loan on the related
Funding Date Data Pool Report or the associated Related Assets failed to comply
with the representations set forth in Section 3.1 on the Purchase Date on which
such Purchased Equipment Loan was transferred by such Seller to Buyer, then, the
Seller shall, at its election, either repurchase the affected Purchased
Equipment Loans for the Purchase Price equal to the Warranty Payment for such
Loan or provide the Buyer (or the Issuer as its assignee) with a Substitute
Loan, at the times and in accordance with the procedures set forth in
Section 2.12 or 2.13 as applicable of the Pooling and Servicing Agreement.

SECTION 2.13 [Reserved]

SECTION 2.14 Application of Collections and Other Funds. If, on any day, Buyer
receives payments from the Trust as permitted by the Indenture, Buyer shall
apply the funds as follows:

(a) first, to pay its existing expenses and to set aside funds for the payment
of expenses that are then accrued (in each case to the extent such expenses are
permitted to exist under the applicable Third Party Documents);

(b) second, to pay the unpaid Purchase Price pursuant to Section 2.12 for the
applicable Conveyed Assets and Related Assets which were purchased by Buyer from
the Sellers on such day; and

(c) third, if Buyer shall elect, to declare and pay distributions to ALS, in its
capacity as the sole member of Buyer, to the extent permitted by law.

SECTION 2.15 Servicing of Conveyed Assets and Related Assets. Consistent with
Buyer’s ownership of the Specified Assets, as between the parties to this
Agreement, Buyer shall have the sole right to service, administer and collect
the Specified Assets and to assign and delegate such right to others.

SECTION 2.16 Payments and Computations, Etc. (a) All amounts to be paid by a
Seller to Buyer hereunder shall be paid in accordance with the terms hereof no
later than 11:30 a.m., New York City time, on the day when due in Dollars in
immediately available funds to an account that Buyer shall from time to time
specify in writing. Payments received by Buyer after such time shall be deemed
to have been received on the next Business Day. In the event that any payment
becomes due on a day that is not a Business Day, then the payment shall be made
on the next Business Day. Each Seller shall, to the extent permitted by law, pay
to Buyer, on demand, interest on all amounts not paid when due hereunder at
2% per annum above the Base Rate plus the Applicable Margin (as each such term
is defined in the Pooling and Servicing Agreement) on the date the payment was
due; provided, however, that the interest rate shall not at any time exceed the
maximum rate permitted by applicable law. All computations of interest payable
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first but excluding the last day) elapsed.

 

10



--------------------------------------------------------------------------------

(b) All amounts to be paid by Buyer to a Seller hereunder shall be paid no later
than 3:00 p.m., New York City time, on the day when due in Dollars in
immediately available funds to an account that Seller shall from time to time
specify in writing. Payments received by such Seller after such time shall be
deemed to have been received on the next Business Day. In the event that any
payment becomes due on a day that is not a Business Day, then such payment shall
be made on the next Business Day.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of the Sellers. Each Seller severally
makes the following representations and warranties for the benefit of the Buyer,
the Issuer and the Third Party Financiers as to each Seller and as to the
Specified Assets on which Buyer relies in accepting such Specified Assets.
Unless otherwise provided below, such representations and warranties speak as of
the Closing Date and each Purchase Date, Receivables Settlement Date and Funding
Date for each Seller for the Specified Assets to be acquired or settled on such
date, and shall survive the sale, transfer and assignment of such Specified
Assets to Buyer and the subsequent assignment and transfer thereof to the
Issuer:

(a) Organization and Good Standing. Seller has been duly organized and is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware, with power and authority to own its properties and to
conduct its business as such properties are presently owned and such business is
presently conducted, and had at all relevant times, and now has, power,
authority and legal right to acquire and own the Specified Assets;

(b) Due Qualification. Seller is duly qualified to do business as a limited
liability company in good standing, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business requires or shall require such qualification;

(c) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and to carry out its terms; Seller has full power and
authority to sell and assign the Specified Assets to Buyer, has duly authorized
such sale and assignment to Buyer by all necessary limited liability company
action; and the execution, delivery and performance of this Agreement have been
duly authorized by Seller by all necessary limited liability company action;

(d) Valid Sale; Binding Obligation. This Agreement, together with the delivery
of a Funding Date Data Pool Report, when duly executed and delivered, shall
constitute a valid sale, transfer and assignment of the Specified Assets
specified therein, enforceable against creditors of Seller; and this Agreement,
together with the applicable Funding Date Data Pool Report, when duly executed
and delivered, shall constitute a legal, valid and binding obligation of Seller
enforceable against Seller in accordance with its respective terms, except as

 

11



--------------------------------------------------------------------------------

enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights in general and by general principles of equity, regardless of whether
such enforceability is considered in a proceeding in equity or at law;

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and any Funding Date Data Pool Report, and the fulfillment of the
terms of this Agreement and any Funding Date Data Pool Report, shall not
conflict with, result in any breach of any of the terms and provisions of, or
constitute (with or without notice or lapse of time, or both) a default under,
the limited liability company agreement of Seller, or any indenture, agreement,
mortgage, deed of trust or other instrument to which Seller is a party or by
which it is bound, or result in the creation or imposition of any Lien upon any
of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than this Agreement or any
other Transaction Document), or violate any law (including without limitation
any bulk sales, tax or similar laws) or, to Seller’s knowledge, any order, rule
or regulation applicable to Seller of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over Seller or any of its properties;

(f) No Proceedings. There are no proceedings or, to Seller’s knowledge,
investigations pending or, to Seller’s knowledge, threatened, before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over Seller or its properties (i) asserting
the invalidity of this Agreement or any other Transaction Document, (ii) seeking
to prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document, or (iii) seeking any determination
or ruling that might materially and adversely affect the performance by Seller
of its obligations under, or the validity or enforceability of, this Agreement
or any other Transaction Document;

(g) No Consent. No permit, consent, approval or authorization of, or declaration
to or filing with, any governmental authority is required in connection with the
execution, delivery and performance by Seller of this Agreement or any other
Transaction Document or the consummation by Seller of the transactions
contemplated hereby or thereby except as expressly contemplated herein or
therein;

(h) Due Execution and Delivery. This Agreement and each of the other Transaction
Documents to which it is a party have been duly executed and delivered on behalf
of Seller;

(i) Ability to Perform. No event has occurred which materially and adversely
affects Seller’s operations or its ability to perform its obligations under this
Agreement or any other Transaction Document to which it is a party;

(j) Insolvency. Seller (i) is not insolvent and will not be rendered insolvent
by the transactions contemplated by this Agreement or any other Transaction
Document and has an adequate amount of capital to conduct its business in the
ordinary course and to carry out its obligations hereunder, (ii) shall not
intend to incur or believe that it shall incur debts that would be beyond its
ability to pay as such debts mature, (iii) shall not make such transfer with
actual

 

12



--------------------------------------------------------------------------------

intent to hinder, delay or defraud any Person, and (iv) shall not have assets
that constitute unreasonably small capital to carry out its business as then
conducted. Seller does not contemplate the commencement of insolvency,
liquidation or consolidation proceedings or the appointment of a receiver,
liquidator, conservator, trustee or similar official with respect to it or any
of its assets. Seller is not selling or transferring the Specified Assets with
any intent to hinder, delay or defraud its creditors;

(k) UCC Information. As of the initial Funding Date, the information set forth
on Schedule 3.1(k) is true, correct and complete in all material respects;

(l) [Reserved]

(m) Release of Lien. Each transfer of Conveyed Assets and Related Assets
satisfies the requirements for release of all liens thereon set forth in the
Credit Agreement, and all transfers shall satisfy the requirements for release
set forth in any successor facility to the Credit Agreement;

(n) Eligible Equipment Loans and Eligible Receivables. On the Closing Date or
subsequent Purchase Date of Conveyed Assets hereunder from such Seller, each
such Conveyed Asset identified as an Eligible Equipment Loan or Eligible
Receivable in the related Funding Date Data Pool Report, is an Eligible
Equipment Loan or Eligible Receivable, as the case may be;

(o) Accuracy of Information. All written information furnished by, or on behalf
of, such Seller to Buyer or any Third Party Financier pursuant to or in
connection with any Transaction Document, or any transaction contemplated herein
or therein, does not and shall not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements made not
misleading, in each case on the date the statement was made and in light of the
circumstances under which the statements were made or the information was
furnished;

(p) Lockbox Banks and Payment Instructions. The names and addresses of all the
banks, together with the account numbers of the accounts at such banks (and all
related lockboxes and post office boxes), into which Collections are paid as of
the Closing Date are set forth in Schedule 3.1(p); such banks, accounts,
lockboxes and post office boxes constitute all of the Lockbox Banks and Lockbox
Accounts as of the Closing Date, and all of such Lockbox Accounts are subject to
Lockbox Agreements;

(q) [Reserved]

(r) [Reserved]

(s) Taxes. Such Seller has filed all Federal income tax returns and all other
material tax returns (including, without limitation, any bulk sales or similar
tax returns) that are required to be filed by it whether in connection with this
transaction or otherwise and has paid all taxes due pursuant to such returns or
pursuant to any assessment received by it, except for any such taxes or
assessments, if any, that are being appropriately contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves in conformity with GAAP have been provided. No Tax Lien has been filed,
and, to the knowledge of such Seller, no claim is being asserted, with respect
to any such tax or assessment;

 

13



--------------------------------------------------------------------------------

(t) Margin Regulations. No use of any funds obtained by Seller under this
Agreement will conflict with or contravene any of Regulations T, U and X
promulgated by the Federal Reserve Board from time to time;

(u) Investment Company Act; Other Regulations. Such Seller is not an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended. Such Seller is not
subject to regulation under any Federal or state statute or regulation which
limits its ability to incur indebtedness;

(v) No Adverse Selection. No Purchased Equipment Loan is selected on any basis
intended to adversely affect the value of any Third Party Financier’s right and
interest under the applicable Third Party Documents;

(w) ERISA. As of the date hereof and as of each Purchase Date: (i) each of ALS
and its ERISA Affiliates is in compliance in all material respects with the
applicable provisions of ERISA and the Code and regulations and published
interpretations thereunder, and (ii) no ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events, could reasonably be expected to result in a Material Adverse Effect;

(x) [Reserved]

(y) [Reserved]

(z) Conformity with Seller Policies. All Specified Assets (other than those not
identified as Eligible Receivables or Eligible Equipment Loans) were originated
in the ordinary course of business and in conformity with the Credit and
Collection Policies of such Seller as in effect at such time; and

(aa) Security Interest Representations.

(i) In the event that the transfer of the Specified Assets pursuant to the terms
of this Agreement is held not to constitute a “true sale” or “true
contribution,” this Agreement creates a valid and continuing security interest
(as defined in the UCC) in the Specified Assets in favor of the Buyer, which
security interest is prior to all other Liens, and is enforceable as such as
against creditors of and purchasers from the Seller;

(ii) The Purchased Receivables constitute “accounts” within the meaning of the
applicable UCC. The Purchased Equipment Loans constitute “tangible chattel
paper” within the meaning of the applicable UCC. The Equipment constitutes
“equipment” and not “fixtures” under the UCC. The Equipment Notes constitute
“instruments” within the meaning of the applicable UCC;

 

14



--------------------------------------------------------------------------------

(iii) Immediately prior to the conveyance of the Specified Assets set forth in
this Agreement, the Seller was the sole owner of such Specified Assets and owned
and had good and marketable title to the Specified Assets, free and clear of any
Lien, claim or encumbrance of any Person (whether senior, junior or pari passu)
except for any Permitted Adverse Claim; provided, however, that the Seller makes
no representation regarding the availability of a willing buyer for the
Specified Assets.

(iv) The Seller has caused the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under applicable law
in order to perfect the security interest in the Specified Assets granted to the
Buyer and assigned to the Issuer (and the Indenture Trustee as assignee of the
Issuer). All financing statements filed against the Seller in favor of the Buyer
in connection herewith describing the Specified Assets contain a statement to
the following effect: “A purchase of or security interest in any collateral
described in this financing statement will violate the rights of the Buyer, the
Issuer and the Indenture Trustee (as assignee of the Issuer)”;

(v) The Seller has not pledged, assigned, sold, granted a security interest in
or otherwise conveyed any of the Specified Assets except for Permitted Adverse
Claims. The Seller has not authorized the filing of, and is not aware of, any
financing statements or documents of similar import against the Seller that
include a description of collateral covering the Specified Assets other than any
financing statement or document of similar import (i) relating to the security
interest granted to the Buyer and assigned to the Issuer (and the Indenture
Trustee as assignee of the Issuer) or (ii) that has been terminated. The Seller
is not aware of any judgment or tax lien filings against the Seller;

(vi) The Seller or the Indenture Trustee has received a written acknowledgement
from the Custodian that the Custodian is holding the only originally executed
counterpart of each Equipment Note and the related security agreement on behalf
of, and for the benefit of, the Indenture Trustee and is subject to the
Custodian’s customary security and safekeeping procedures;

(vii) None of the Equipment Notes or Equipment Loans have any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Buyer’s and the Issuer’s assignee, the Indenture Trustee;
and other than any holder of an Adverse Claim to be released simultaneously with
the Purchase by the Buyer hereunder; and

(viii) The Seller has received all necessary consents and approvals required by
the terms of the Specified Assets to pledge to the Buyer of its interest and
rights in such Specified Assets hereunder, under the Pooling and Servicing
Agreement or the Indenture.

(bb) Representations With Respect to the Equipment Loans. Each Equipment Loan
contains customary and enforceable provisions such as to render the rights and
remedies of the holder thereof adequate for realization against the collateral
of the benefits of the security;

 

15



--------------------------------------------------------------------------------

(cc) Compliance With Law. All requirements of applicable federal, state and
local laws, and regulations thereunder, including the Equal Credit Opportunity
Act, the Federal Reserve Board’s Regulation “B,” the Soldiers’ and Sailors’
Civil Relief Act of 1940, and any applicable bulk sales or bulk transfer law and
other equal credit opportunity and disclosure laws, in respect of any of the
Equipment Loans, have been complied with in all material respects, and each such
Equipment Loan and the sale of each item of Equipment evidenced thereby complied
at the time it was originated or made and now complies in all material respects
with all legal requirements of the jurisdiction in which it was originated or
made;

(dd) Binding Obligation. Each Equipment Loan is non-cancelable, in full force
and effect and is the genuine, legal, valid and binding payment obligation in
writing of the Obligor thereon, enforceable against the Obligor in accordance
with its terms and the obligations of the related Obligor under such Equipment
Loan are irrevocable and unconditionally payable, except as may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights in general and by equity, regardless of whether
such enforceability is considered in a proceeding in equity or at law;

(ee) Equipment Loans In Force. The obligations of an Obligor under any Equipment
Loan have not been satisfied, subordinated or rescinded, and the Equipment
securing any Equipment Loan has not been released from the Lien of the related
Loan in whole or in part;

(ff) No Liens. There are, to ALS’s knowledge, no Liens or claims that have been
filed for work, labor or materials affecting any Equipment securing any
Equipment Loan that are or may be prior to, or equal or pari passu with, the
security interest in the Equipment granted by the Equipment Loan;

(gg) Default. There has been no default, breach, violation or event permitting
acceleration under the terms of any Equipment Loan, and no event has occurred
and is continuing that with notice or the lapse of time (or both) would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Equipment Loan, and ALS has not waived any of the foregoing, in
each case except for payments on any Equipment Loans which are not more than
sixty (60) days past due (measured from the date of any Scheduled Payment) as of
the applicable Purchase Date;

(hh) Lawful Assignment. No Equipment Loan was originated in, or is subject to
the laws of, any jurisdiction the laws of which would make unlawful the sale,
transfer and assignment of such Equipment Loan under this Agreement or the
Pooling and Servicing Agreement; and

(ii) Fair Consideration. The consideration received by each Seller hereunder
with respect to the assets sold hereunder to Buyer is fair consideration having
value reasonably equivalent to the value of the Specified Assets sold by it and
the performance of its obligations hereunder.

The representations and warranties set forth in this Section 3.1 shall survive
until the Indenture is terminated in accordance with its terms; provided that to
the extent such representations and warranties relate to the Purchased
Receivables and the Related Assets with respect thereto, such representations
and warranties shall survive only until the Receivables Payoff Date. Any
breaches of the representations and warranties set forth in this Section 3.1 may
be waived only

 

16



--------------------------------------------------------------------------------

upon prior written notice to the Rating Agencies and consent of the Required
Noteholders unless such waiver would amount to a waiver of an Event of Default
under Section 5.1(e) of the Indenture or a Servicer Default under
Section 9.01(q) of the Pooling and Servicing Agreement, which, in either such
case, any such waiver shall require consent of the Special Required Noteholders.

SECTION 3.2 Representations and Warranties of Buyer. Buyer hereby makes the
following representations and warranties for the benefit of the Sellers, the
Issuer and each Third Party Financier as of the Closing Date and each Purchase
Date:

(a) Organization and Good Standing. Buyer has been duly organized and is validly
existing as a limited liability company in good standing under the laws of the
State of Delaware, with power and authority to own its properties and to conduct
its business as such properties are presently owned and such business is
presently conducted, and had at all relevant times, and now has, power,
authority and legal right to acquire and own the Specified Assets;

(b) Due Qualification. Buyer is duly qualified to do business as a foreign
limited liability company in good standing, and has obtained all necessary
licenses and approvals, in all jurisdictions in which the ownership or lease of
property or the conduct of its business requires such qualification;

(c) Power and Authority. Buyer has the power and authority to execute and
deliver this Agreement and to carry out its terms and the execution, delivery
and performance of this Agreement have been duly authorized by Buyer by all
necessary limited liability company action;

(d) No Violation. The consummation by Buyer of the transactions contemplated by
this Agreement and the other Transaction Documents to which it is a party, and
the fulfillment of the terms of this Agreement and the other Transaction
Documents to which it is a party, shall not conflict with, result in any breach
of any of the terms and provisions of or constitute (with or without notice or
lapse of time) a default under, the limited liability company agreement of
Buyer, or any indenture, agreement, mortgage, deed of trust or other instrument
to which Buyer is a party or by which it is bound, or result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, agreement or other instrument (other than this Agreement, or any
other Transaction Document to which it is a party), or violate any law or, to
Buyer’s knowledge, any order, rule or regulation applicable to Buyer of any
court or of any federal or state regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over Buyer or any of its
properties;

(e) No Proceedings. There are no proceedings or, to Buyer’s knowledge,
investigations pending or, to Buyer’s knowledge, threatened, before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over Buyer or its properties (i) asserting
the invalidity of this Agreement or any other Transaction Document to which it
is a party, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any other Transaction Document to which it is
a party or (iii) seeking any determination or ruling that might materially and
adversely affect the performance by Buyer of its obligations under, or the
validity or enforceability of, this Agreement or any other Transaction Document
to which it is a party;

 

17



--------------------------------------------------------------------------------

(f) Binding Obligation. This Agreement shall constitute a legal, valid and
binding obligation of Buyer enforceable against Buyer in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights in general and by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law;

(g) No Consent. No permit, consent, approval or authorization of, or declaration
to or filing with, any governmental authority is required in connection with the
execution, delivery and performance by Buyer of this Agreement, or the
consummation by Buyer of the transactions contemplated hereby except as
expressly contemplated herein; and

(h) Insolvency. Buyer (i) is not insolvent and will not be rendered insolvent by
the transactions contemplated by this Agreement or any other Transaction
Document and has an adequate amount of capital to conduct its business in the
ordinary course and to carry out its obligations hereunder, (ii) shall not
intend to incur or believe that it shall incur debts that would be beyond its
ability to pay as such debts mature, (iii) shall not make such transfer with
actual intent to hinder, delay or defraud any Person and (iv) shall not have
assets that constitute unreasonably small capital to carry out its business as
then conducted. Buyer does not contemplate the commencement of insolvency,
liquidation or consolidation proceedings or the appointment of a receiver,
liquidator, conservator, trustee or similar official with respect to it or any
of its assets.

ARTICLE IV.

CONDITIONS

SECTION 4.1 Conditions to Obligation of Buyer. The obligation of Buyer to
purchase or acquire Specified Assets hereunder on the Closing Date or any
Purchase Date, as the case may be, is subject to the satisfaction of the
following conditions:

(a) Representations and Warranties True. The representations and warranties of
Seller in Section 3.1 shall be true and correct as of the Closing Date or
Purchase Date, as the case may be, with the same effect as if then made, and
Seller shall have performed all obligations to be performed by it hereunder on
or prior to the Closing Date or such Purchase Date, as the case may be.

(b) No Events. No Rapid Amortization Event, Servicer Default, Default or Event
of Default shall have occurred on or prior to such Purchase Date.

(c) Computer Files Marked. In accordance with the Pooling and Servicing
Agreement, the Servicer shall, on or prior to the related Purchase Date
(i) cause the Contract Management System to be marked with a specified code (the
“Contract Management Code”) to show that the Conveyed Assets have been assigned
and transferred in accordance with this Agreement and the related PA Assignment,
and (ii) prepare and hold in its capacity as Servicer on behalf of the Issuer
and the Indenture Trustee the Schedule of Loans and Schedule of Receivables.

 

18



--------------------------------------------------------------------------------

(d) Documents to be Delivered By Seller.

(i) PA Assignments. On or prior to the Closing Date, the Seller shall have
executed and delivered to the Buyer, an Initial PA Assignment, and on or prior
to each Purchase Date thereafter on which Purchased Equipment Loans and Related
Assets with respect thereto are to be transferred to the Buyer, Seller shall
have executed and delivered to Buyer a Subsequent PA Assignment with respect to
such Purchased Equipment Loans and Related Assets;

(ii) Documents to Custodian. With respect to each Purchased Equipment Loan the
Seller shall have delivered to the Custodian the Collateral Documents for each
such Equipment Loan within the time period required pursuant to Section 2.09 of
the Pooling and Servicing Agreement; and the Custodian shall have delivered a
Custodial Receipt Certification with no exceptions with respect to such
Purchased Equipment Loan;

(iii) UCC Financing Statement. On or prior to the Closing Date (and any
subsequent Purchase Date, as necessary to perfect, or continue the perfection
of, Buyer’s ownership and security interest), the Seller shall have filed UCC
financing statements sufficient to perfect the security interest set forth in
Section 2.7;

(iv) Schedule of Loans and Schedule of Receivables. On or prior to the Closing
Date the Seller shall have delivered to Buyer, Indenture Trustee and the
Administrative Agent the Schedule of Loans and the Schedule of Receivables, as
the case may be. On each Purchase Date and Receivables Settlement Date after the
Closing Date, the Seller shall have delivered an update to the Schedule of Loans
and the Schedule of Receivables, as the case may be;

(v) Assignments; Schedules. On the Closing Date and on each subsequent Purchase
Date with respect to Equipment Loans, Seller shall have delivered to Buyer,
Indenture Trustee and the Administrative Agent copies of the Initial PA
Assignment, Subsequent PA Assignment, Initial PSA Assignment and Additional PSA
Assignment, as applicable (as such terms are defined in the Pooling and
Servicing Agreement); and

(vi) Other Documents. On such Purchase Date, Seller shall provide such other
documents as Buyer may reasonably request.

(e) Other Transactions. All conditions precedent under the Indenture and the
other Transaction Documents to the advance of the funds necessary for the Buyer
to finance such purchase shall have been satisfied or waived.

(f) Performance of Obligations. Seller shall have performed all obligations to
be performed by it hereunder on or prior to such Purchase Date.

(g) Taxes. Such transfer shall not impose tax liability on the Trust and shall
not affect the tax status of the Notes as debt held by the Holders.

 

19



--------------------------------------------------------------------------------

SECTION 4.2 Conditions to Obligation of Seller. The obligation of Seller to sell
the Conveyed Assets to Buyer hereunder on any Purchase Date is subject to the
satisfaction of the following conditions:

(a) Representations and Warranties True. The representations and warranties of
Buyer hereunder shall be true and correct as of such Purchase Date, with the
same effect as if then made, and Buyer shall have performed all obligations to
be performed by it hereunder on or prior to such Purchase Date.

(b) Purchase Price. On each Purchase Date or Receivables Settlement Date, as
applicable, Buyer shall pay to Seller the Purchase Price payable on such date as
provided in Section 2.12 of this Agreement.

SECTION 4.3 Effect of Transfer. Upon making an Advance pursuant to the Indenture
and the Note Purchase Agreement, title to the Specified Assets shall vest in the
Buyer, whether or not the conditions precedent to such transfer as set forth
above were in fact satisfied.

ARTICLE V.

ADDITIONAL AGREEMENTS

SECTION 5.1 Affirmative Covenants. From the date hereof until the first day
following the Purchase Termination Date on which the Outstanding Obligations are
paid in full (or, to the extent any of the covenants and agreements in this
section relates to the Receivables and the Related Assets with respect thereto,
until the date following the Receivables Conversion Date when the Outstanding
Obligations with respect to the Receivables Notes are paid in full), unless
Buyer and each Third Party Financier shall otherwise give its prior written
consent, each Seller hereby severally agrees that it will perform the covenants
and agreements set forth in this section.

(a) Compliance with Laws, Etc. The Seller will comply, in all material respects,
with all acts, rules, regulations, orders, decrees and directions of any
Governmental Authority applicable to the Equipment Loans, the Equipment, the
Receivables or any part thereof; provided, however, that the Seller may contest
any act, regulation, order, decree or direction in any reasonable manner that
shall not materially and adversely affect the rights of the Noteholders in the
Specified Assets; and provided, further, that such contests shall be in good
faith by appropriate proceedings and shall not subject the Agents or the
Indenture Trustee to any civil or criminal liability or risk of loss of any
Collateral.

(b) Preservation of Organizational Existence. Such Seller will preserve and
maintain its organizational existence, rights, franchises and privileges in the
jurisdiction of its formation and existence, and qualify and remain qualified in
good standing as a foreign entity in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualifications could reasonably be expected to result in a Material Adverse
Effect.

(c) Conveyed Assets Reviews. Such Seller shall, during normal business hours
upon not less than three (3) Business Days’ prior notice, permit Buyer and each
Third Party Financier and its agents or representatives, at the expense of the
Seller, (i) to examine and

 

20



--------------------------------------------------------------------------------

make copies of and abstracts from, and to conduct accounting reviews of, all
Records in the possession or under the control of such Seller relating to the
Conveyed Assets or Related Assets generated by such Seller, and (ii) to visit
the offices and properties of such Seller for the purpose of examining the
materials described in clause (i) above, and to discuss matters relating to any
Conveyed Assets or any Related Assets of such Seller or such Seller’s
performance hereunder with any of the Authorized Officers of such Seller or,
with the prior consent of an Authorized Officer of such Seller, with employees
of such Seller having knowledge of such matters (the examinations set forth in
the foregoing clauses (i) and (ii) being herein called a “Seller Conveyed Assets
Review”). Buyer and each Third Party Financier shall be entitled to conduct such
Seller Conveyed Assets Reviews whenever such Person, in its reasonable judgment,
deems it appropriate.

(d) Keeping of Records and Books of Account. Seller shall maintain and implement
administrative and operating procedures (including an ability to recreate
records evidencing its Conveyed Assets and Related Assets in the event of the
destruction of the originals thereof), and shall keep and maintain all
documents, books, records and other information that, in the reasonable
determination of Buyer and the Third Party Financiers, are necessary or
advisable in accordance with prudent industry practice and custom for
transactions of this type for the collection of all Conveyed Assets and the
Related Assets. Such Seller shall maintain at all times accurate and complete
books, Records and accounts relating to the Conveyed Assets, Related Assets and
related Contracts and all Collections thereon in which timely entries shall be
made. Such books and Records shall be marked as set forth in Section 4.1(c) and
shall include (i) all payments received and all credits and extensions granted
with respect to the Conveyed Assets and (ii) the return, rejection,
repossession, or stoppage in transit of any merchandise, the sale of which has
given rise to a Conveyed Asset that has been purchased by Buyer.

(e) Performance and Compliance with Conveyed Assets and Related Contracts. Such
Seller will, at its expense, timely and fully perform and comply with all
provisions, covenants and other promises required to be observed by it under the
Contracts of such Seller related to the Conveyed Assets and Related Assets, the
breach of which provisions, covenants or promises could reasonably be expected
to result in a Material Adverse Effect.

(f) Location of Records and Offices. Such Seller will keep all Records related
to the Conveyed Assets and the Related Assets (and all original documents
relating thereto), at the addresses referred to in Schedule 3.1(k) or, upon not
less than thirty (30) days’ prior notice given by such Seller to Buyer and each
Third Party Financier, at such other locations set forth in such notice.

(g) Separate Organizational Existence of Buyer. Such Seller hereby acknowledges
that each Third Party Financier is entering into, or will enter into, the
transactions contemplated by the applicable Third Party Documents in reliance
upon Buyer’s identity as a legal entity separate from such Seller. Therefore,
from and after the date hereof until the first day following the Purchase
Termination Date on which all Obligations of the Sellers shall have been fully
paid and performed, such Seller will take all necessary steps to continue their
respective identities as separate legal entities and to make it apparent to
third Persons that each is an entity with assets and liabilities distinct from
those of Buyer and that Buyer is not a division of such Seller or ALS.

 

21



--------------------------------------------------------------------------------

(h) Turnover of Collections. In the case any Collections are received by such
Seller, such Seller shall remit such Collections, less any cash collections or
other cash proceeds received with respect to indebtedness not constituting
Conveyed Assets or Related Assets, to a Lockbox Account as soon as practicable,
but in no event later than two (2) Business Days of receipt of such Collections,
and, at all times prior to such remittance, Seller shall itself hold such
Collections in trust, for the exclusive benefit of the Buyer and its assigns and
such Collections shall be maintained and segregated separate and apart from all
other funds and money of such Seller until delivery of such Collections to
Buyer.

(i) Payment Instructions to Obligors. Each Seller shall instruct all Obligors to
submit all payments either (i) to one of the lockboxes maintained at the Lockbox
Banks for deposit in a Lockbox Account or (ii) directly to one of the Lockbox
Accounts.

(j) Accuracy of Information. All written information furnished on and after the
Closing Date by such Seller to Buyer, the Servicer or any Third Party Financier
pursuant to, or in connection with, any Third Party Document or any transaction
contemplated herein or therein shall not contain any untrue statement of a
material fact or omit to state material facts necessary to make the statements
made not misleading, in each case on the date the statement was made and in
light of the circumstances under which the statements were made or the
information was furnished.

(k) Cross Collateralization. (1) With respect to an Obligor under a Purchased
Equipment Loan, Seller may be, or may become, a lender to such Obligor under
another stand alone commercial laundry equipment loan (the “Non-Trust Loan”).
Each Purchased Equipment Loan and Non-Trust Loan is secured by the equipment
purchased with the proceeds of that loan. In certain circumstances, a Purchased
Equipment Loan may also purport to be secured by the equipment purchased with
the proceeds of a Non-Trust Loan (such equipment and the Proceeds thereof being
the “Common Non-Trust Collateral”), and/or a Non-Trust Loan may also purport to
be secured by the equipment purchased with the proceeds of a Purchased Equipment
Loan (such equipment and the Proceeds thereof being the “Common Trust
Collateral”). In addition, in certain circumstances, a Purchased Equipment Loan
and a Non-Trust Loan may have competing security interests in or also purport to
be secured by collateral other than Common Trust Collateral or Common Non-Trust
Collateral (such other collateral, the “Common Other Collateral”). The Common
Non-Trust Collateral, the Common Trust Collateral and the Common Other
Collateral are referred to herein together as the “Common Collateral.”

(2) Seller agrees that with respect to each loan of each such Obligor (i) the
security interest in such Common Trust Collateral granted to Seller pursuant to
any other Non-Trust Loan is, and shall be, junior and subordinate to the
security interest created to secure the Purchased Equipment Loan; (ii) Seller
shall have no legal right to realize upon such Common Trust Collateral or
exercise its rights under the Non-Trust Loan with respect to such Common Trust
Collateral in any manner until all required payments in respect of any Purchased
Equipment Loan that shares such Common Trust Collateral have been paid in full;
and (iii) in realizing upon such Common Trust Collateral, none of Buyer, Issuer,
or any Third Party

 

22



--------------------------------------------------------------------------------

Financier shall have any obligation to protect or preserve the rights of Seller
in such Common Trust Collateral. Buyer agrees that with respect to each Loan of
each such Obligor (i) the security interest in such Common Non-Trust Collateral
granted to secure the Purchased Equipment Loan and hereby assigned to Buyer is
and shall be junior and subordinate to the security interest therein created by
the Non-Trust Loan; (ii) Buyer, as assignee of the lien of Seller, shall have no
legal right to realize upon such Common Non-Trust Collateral or exercise its
rights under the Purchased Equipment Loan with respect to such Common Non-Trust
Collateral in any manner until all required payments in respect of the Non-Trust
Loan have been made in full; and (iii) in realizing upon such Common Non-Trust
Collateral, Seller or its assignees shall have no obligation to protect or
preserve the rights of Buyer, the Issuer or the Third Party Financier in such
Common Non-Trust Collateral. The proceeds of the Common Other Collateral shall
be shared by the holders of the Purchased Equipment Loan and the Non-Trust Loan
on a pro rata basis (based on relative outstanding principal amounts of the
Trust Loan and Non-Trust Loan).

(l) Notification of Breach. Seller will advise Buyer, its assignees, the Issuer,
the Indenture Trustee and each Third Party Financier promptly, in reasonable
detail, upon discovery of the occurrence of a breach, in any material respect,
by Seller of any of its representations, warranties and covenants contained
herein.

(m) Notice of Adverse Claim. Seller shall notify Buyer, the Issuer, and each
Third Party Financier, promptly after becoming aware of any Adverse Claim on any
Specified Asset.

(n) Taxes. Seller shall promptly pay all applicable taxes required to be paid in
connection with the transfer of the Specified Assets by Seller to Buyer, and
acknowledges that Buyer and the Issuer shall have no responsibility with respect
thereto. Seller shall promptly pay and discharge, or cause the payment and
discharge of, all federal income taxes (and all other material taxes) when due
and payable by Seller, except (i) such as may be paid thereafter without penalty
or (ii) such as may be contested in good faith by appropriate proceeding and for
which an adequate reserve has been established and is maintained in accordance
with GAAP. Seller shall promptly notify the Issuer, the Indenture Trustee, the
Administrative Agent and the Noteholders of any material challenge, contest or
proceeding pending by or against Seller before any taxing authority.

(o) Requirement to Sell All Receivables. On each Business Day prior to the
earlier to occur of (x) the Receivables Conversion Date and (y) the closing of
Seller’s business on the Purchase Termination Date, Seller shall transfer to
Buyer all of its unpaid Receivables originated since the prior Business Day.
Prior to the Purchase Termination Date, Seller shall not sell any of its
Receivables to any Person other than the Buyer.

 

23



--------------------------------------------------------------------------------

SECTION 5.2 Reporting and Noticing Requirements.

(a) Reporting. The Seller will maintain, for itself and each of its
Subsidiaries, a system of accounting established and administered in accordance
with GAAP, and furnish to the Indenture Trustee and the Administrative Agent:

(i) as soon as publicly available and in any event by the Reporting Date after
the end of each of the first three quarterly fiscal periods of each fiscal year
of ALH, the unaudited consolidated balance sheet of ALH and its consolidated
Subsidiaries as at the end of such period and the related unaudited consolidated
statement of income and cash flows for ALH and its consolidated Subsidiaries for
such period and the portion of the fiscal year through the end of such period,
accompanied by a certificate of an Authorized Officer of ALH, which certificate
shall state that said consolidated financial statements fairly present the
consolidated financial condition and results of operations of ALH and its
Subsidiaries in accordance with GAAP, consistently applied, as at the end of,
and for, such period (subject to normal fiscal year-end audit adjustments and
the omission of footnotes);

(ii) as soon as publicly available and in any event by the Reporting Date after
the end of each fiscal year of ALH, the consolidated balance sheet of ALH and
its consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statement of income and cash flows for ALH and its consolidated
Subsidiaries for such year, accompanied by an opinion thereon of independent
certified public accountants of recognized national standing which opinion shall
not be qualified as to scope of audit or going concern and shall state that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of ALH and its consolidated Subsidiaries as
at the end of, and for, such fiscal year in accordance with GAAP; and

(iii) promptly upon transmission or receipt thereof, copies of any filings and
registrations with, and reports to or from, the Securities and Exchange
Commission (or the Ontario Securities Commission, as applicable) or any national
securities exchange, or any successor agency, and copies of all proxy
statements, and material notices, if any, as ALH or any of its Subsidiaries
shall send to its equity holders generally or to a holder of any indenture, note
or otherwise indebtedness owed by ALH or any of its Subsidiaries;

(b) Compliance Certificate. The Seller will furnish to Buyer, at the time it
furnishes each set of financial statements pursuant to paragraphs (a)(i) and
(ii) above, a certificate of an Authorized Officer of ALS to the effect that, to
the best of such Authorized Officer’s knowledge, ALS during such fiscal period
or year has observed, performed or satisfied in all material respects all of its
covenants, agreements and conditions, contained in this Agreement compliance
with which has not been waived by the Indenture Trustee at the direction of the
Required Noteholders.

(c) Change in Credit and Collection Policy. At least five (5) days prior to the
effectiveness of any material change in, or amendment to, a Credit and
Collection Policy, Seller will furnish to the Buyer, the Issuer and each Third
Party Financier, a copy of such Credit and Collection Policy then in effect and
a notice indicating such change or amendment, unless such notice has already
been provided by Servicer under the Pooling and Servicing Agreement; provided
that this Section 5.2(c) shall not apply to the Receivables Credit and
Collection Policy after the date following the Receivables Conversion Date when
the Outstanding Obligations with respect to the Receivables Notes are paid in
full.

 

24



--------------------------------------------------------------------------------

(d) Other Information. Seller will furnish to the Buyer, the Issuer and each
Third Party Financier such other information (including nonfinancial information
and information regarding the financial condition, operations or business of
ALH) as such Persons (or any of their respective assignees) may from time to
time reasonably request.

(e) Other Notices. Each Seller will notify in writing the Buyer, the Issuer and
each Third Party Financier of any of the following within seven (7) Business
Days after learning of the occurrence thereof, describing the same and, if
applicable, the steps being taken with respect thereto:

(i) Insolvency Events. The occurrence of each Insolvency Event with respect to
such Seller, by a statement of the treasurer, controller or senior financial
officer of such Seller; and

(ii) Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding against such Seller or any of its Subsidiaries, or to
which such Seller or any of its Subsidiaries becomes party, in either case
(i) with respect to any Third Party Document or (ii) which could reasonably be
expected to have a Material Adverse Effect.

SECTION 5.3 Negative Covenants. From the date hereof until the first day
following the Purchase Termination Date on which the Outstanding Obligations are
paid in full (or, to the extent any of the covenants and agreements in this
section relates to the Receivables and the Related Assets with respect thereto,
until the date following the Receivables Conversion Date when the Outstanding
Obligations with respect to the Receivables Notes are paid in full), unless
Buyer and each Third Party Financier shall otherwise give its prior written
consent, each Seller hereby agrees that it will perform the covenants and
agreements set forth in this section.

(a) Sales, Liens, Etc. Except as otherwise provided herein or in any other
Transaction Document and except for Permitted Adverse Claims, such Seller will
not (i)(A) sell, assign (by operation of law or otherwise) or otherwise transfer
to any Person, (B) pledge any interest in, (C) grant, create, incur, assume or
permit to exist any Adverse Claim (other than Permitted Adverse Claims) to or in
favor of any Person upon or with respect to, or (D) cause to be filed any
financing statement or equivalent document relating to perfection with respect
to any Transferred Asset or any Contract related to any Conveyed Assets, or upon
or with respect to any lockbox or account to which any Collections of any such
Conveyed Assets or any Related Assets are sent or any interest therein under the
applicable Third Party Document(s), or (ii) assign to any Person any right to
receive income from or in respect of any of the foregoing.

In the event that such Seller fails to keep any Specified Assets free and clear
of any Adverse Claim (other than Permitted Adverse Claims), Buyer may (without
limiting its other rights with respect to such Seller’s breach of its
obligations hereunder) make expenditures necessary to release the Adverse Claim.
Buyer shall be entitled to indemnification for any such expenditures pursuant to
the indemnification provisions of Article VIII. Alternatively, Buyer may deduct
such expenditures as an offset to the Purchase Price owed to such Seller
hereunder.

 

25



--------------------------------------------------------------------------------

(b) Extension or Amendment of Conveyed Assets, Change in Credit and Collection
Policy or Contracts. Except as the Servicer may be expressly permitted under the
Pooling and Servicing Agreement, the Seller shall not, (i) extend, amend or
otherwise modify the terms of any Conveyed Assets or related Contract or
(ii) change the terms and provisions of the Credit and Collection Policy in any
material respect.

(c) Change in Payment Instructions to Obligors. Except as otherwise provided in
the applicable Third Party Documents, such Seller will not (i) add or terminate
any bank as a Lockbox Bank from those listed in Schedule 3.1(p) unless, prior to
any such addition or termination, Buyer and the Third Party Financiers shall
have received not less than five (5) Business Days’ prior written notice of the
addition or termination and, not less than five (5) Business Days prior to the
effective date of any such proposed addition or termination, Buyer and the Third
Party Financiers shall have received (A) counterparts of the applicable type of
Account Agreement with each new Lockbox Bank, duly executed by such new Lockbox
Bank and all other parties thereto and (B) copies of all other agreements and
documents signed by the Lockbox Bank and such other parties with respect to any
new Lockbox Account, all of which agreements and documents shall be reasonably
satisfactory in form and substance to Buyer and the Third Party Financiers, or
(ii) make any change in its instructions to Obligors, regarding payments to be
made to any Lockbox Bank, other than changes in the instructions that direct
Obligors to make payments to another Lockbox Account at such Lockbox Bank or
another Lockbox Account.

(d) Change in Name. Seller shall not change its name, identity or corporate
structure in any manner that would, could or might make any financing statement
or continuation statement filed by Seller in accordance with Section 6.3(a)
seriously misleading within the meaning of Section 9-506 of the UCC, unless it
shall have given Buyer, the Indenture Trustee and the Administrative Agent at
least sixty (60) days prior written notice thereof and shall file such financing
statements or amendments as may be necessary to continue the perfection of
Buyer’s interest under this Agreement in the Specified Assets.

(e) Location. Seller shall give Buyer, the Indenture Trustee and the
Administrative Agent at least sixty (60) days prior written notice of any
relocation of its “location” within the meaning of Section 9-307 of the UCC) if,
as a result of such relocation, the applicable provisions of the UCC would
require the filing of any amendment of any previously filed financing or
continuation statement or of any new financing statement. Seller shall at all
times maintain its “location” in United States of America.

(f) Accounting for Purchases. Each Seller shall prepare its financial statements
in accordance with GAAP, and any financial statements that are made publicly
available and which are consolidated to include Buyer will contain footnotes
stating that such Seller has sold or contributed to Buyer the Specified Assets.
Each Seller shall not prepare any financial statements that account for the
transactions contemplated in this Agreement in any manner other than as a sale
of the Specified Assets by such Seller to Buyer (except in each to the extent
provided in Section 2.7).

 

26



--------------------------------------------------------------------------------

(g) Other Liens or Interests. Except for the conveyances hereunder and as
contemplated by this Agreement, the Indenture and the Pooling and Servicing
Agreement, ALS shall not sell, pledge, assign or transfer the Specified Assets
to any other Person, or grant, create, incur, assume or suffer to exist any Lien
on any interest therein, and ALS shall defend the right, title and interest of
Buyer and its assignees in, to and under the Specified Assets against all claims
of third parties claiming through or under ALS.

(h) Pledge of Interest in Buyer. ALS shall not sell, pledge, assign or transfer
its membership interest in Buyer, or grant, create, incur, assume or suffer to
exist any Lien on its membership interest in Buyer; provided, however, that ALS
may pledge or grant a security interest in such membership interest if such
Person (and any of such Person’s successors and assigns) shall have agreed that
it will not: (i) file a petition in bankruptcy against the Buyer or the Issuer
until one (1) year and one (1) day after the Outstanding Obligations shall have
been paid in full, (ii) seek to substantively consolidate the Buyer or the
Issuer in connection with a bankruptcy of ALS or any of its Affiliates,
(iii) seek to realize on the assets of the Buyer or the Issuer, (iv) vote such
membership interest with respect to any matters, without the consent of the
Administrative Agent (at the direction of the Required Noteholders) and
(v) challenge or contest any actions by the Indenture Trustee or any of the
Noteholders or the Agents (including any claims by any of the Administrative
Agent, the Noteholders, the Buyer, the Issuer or any of their respective
assignees), or assert any claim against such parties in connection with the
exercise by either the Indenture Trustee or any of the Noteholders or the Agents
of any right or remedy available to it pursuant to the terms of the Basic
Documents, or the exercise of any remedies, or receipt of any proceeds from any
assets of Buyer following the occurrence of a Rapid Amortization Event or an
Event of Default; provided, further, that ALS may amend the Buyer’s limited
liability company agreement pursuant to an amendment in form and substance
reasonably satisfactory to the Administrative Agent to create a separate,
non-voting membership interest in Buyer (the “Non-voting Interest”) (with no
right to participate in the management of Buyer) which interest would give its
holder the right to receive only allocations and distributions from the Buyer of
amounts which are received by Buyer from the Issuer at the times and in the
amounts set forth in the Basic Documents and pledge or grant to a pledgee a
security interest solely in the Non-voting Interest (and not any other
membership interest that ALS may have in the Buyer).

ARTICLE VI.

ADDITIONAL RIGHTS AND OBLIGATIONS IN

RESPECT OF THE SPECIFIED ASSETS

SECTION 6.1 Rights of Buyer. (a) Each Seller hereby authorizes Buyer, the
Servicer and/or their respective designees to take any and all steps in such
Seller’s name and on behalf of such Seller that Buyer, the Servicer and/or their
respective designees determine are reasonably necessary or appropriate to
collect all amounts due under any and all Specified Assets, including endorsing
the name of such Seller on Equipment Notes, checks and other instruments
representing Collections and enforcing such Seller’s rights under such Specified
Assets.

(b) Except as expressly set forth in Section 2.12(a), Buyer shall have no
obligation to account for any Specified Asset to any Seller. Buyer shall have no
obligation to account for, or to return Collections, or any interest or other
finance charge collected pursuant thereto, to any Seller, irrespective of
whether such Collections and charges are in excess of the Purchase Price for the
Specified Assets.

 

27



--------------------------------------------------------------------------------

(c) Buyer shall have the unrestricted right to further assign, transfer,
deliver, hypothecate, subdivide or otherwise deal with the Specified Assets, and
all of Buyer’s right, title and interest in, to and under this Agreement.

(d) Buyer shall have the sole right to retain any gains or profits created by
buying, selling or holding the Specified Assets and shall have the sole risk of
and responsibility for losses or damages created by such buying, selling or
holding.

SECTION 6.2 Responsibilities of the Sellers. Anything herein to the contrary
notwithstanding, each Seller hereby agrees:

(a) to perform all of its obligations hereunder and under the Contracts related
to the Conveyed Assets and Related Assets to the same extent as if the Conveyed
Assets had not been sold or contributed hereunder, and the exercise by Buyer or
its designee or assignee of Buyer’s rights hereunder or in connection herewith
shall not relieve such Seller from any of its obligations under the Related
Contracts or Related Assets related to the Conveyed Assets; and

(b) to the extent that such Seller does not own the computer software that
Seller uses to account for Conveyed Assets, such Seller shall use reasonable
efforts to provide Buyer with such proprietary licenses, sublicenses and/or
assignments of contracts as Buyer shall require with regard to all services and
computer hardware or software used by such Seller that relate to the servicing
of any Transferred Asset.

SECTION 6.3 Further Action Evidencing Purchases. Each Seller agrees that from
time to time, at its expense, it will promptly, upon reasonable request, make,
execute, endorse, acknowledge, execute, file and deliver all further
instruments, documents, schedules, confirmatory assignments, conveyances,
transfer endorsements, powers of attorney, certificates, reports and other
assurances or instruments and take all further action, in order to perfect,
protect or more fully evidence the purchase by Buyer or contribution to Buyer of
the Conveyed Assets and the Related Assets under this Agreement, or to enable
Buyer to exercise or enforce any of its rights under any Transaction Document.
Each Seller further agrees that from time to time, at its expense, it will
promptly, upon request, take all action that Buyer may reasonably request in
order to perfect, protect or more fully evidence the purchase or contribution of
the Conveyed Assets and the Related Assets or to enable Buyer to exercise or
enforce any of its rights hereunder or under any other Transaction Document.
Without limiting the generality of the foregoing, each Seller will:

(a) execute and file such financing or continuation statements, or amendments
thereto or assignments thereof, and such other instruments or notices, as Buyer
or the then Third Party Financiers may reasonably determine to be necessary or
appropriate,

(b) place the legend set forth below on the originally executed counterpart of
each Purchased Equipment Loan.

 

28



--------------------------------------------------------------------------------

“This is the original of this instrument, and a security interest has been
granted in this instrument to The Bank of New York Mellon, as Indenture Trustee
for the benefit of the persons set forth in that certain Indenture, dated as of
June 26, 2009, between The Bank of New York Mellon, as Indenture Trustee and
Alliance Laundry Equipment Receivables Trust 2009-A.”

Each Seller hereby authorizes Buyer or its designee to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, relative to all or any of the Conveyed Assets and Related Assets of
such Seller, in each case whether now existing or hereafter generated by such
Seller. If (i) such Seller fails to perform any of its agreements or obligations
under this Agreement and does not remedy the failure within the applicable cure
period, if any, and (ii) Buyer in good faith reasonably believes that the
performance of such agreements and obligations is necessary or appropriate to
protect its interests under this Agreement, then Buyer or its designee may (but
shall not be required to) perform, or cause performance of, such agreement or
obligation and the reasonable expenses of Buyer or its designee or assignee
incurred in connection with such performance shall be payable by such Seller as
provided in Section 8.1.

SECTION 6.4 Collection of Conveyed Assets; Rights of Buyer and Its Assignees.
(a) Each Seller hereby transfers to Buyer the ownership of, and the exclusive
dominion and control over, each of the Lockbox Accounts and all related
lock-boxes owned by such Seller, and such Seller hereby agrees to take any
further action that Buyer may reasonably request in order to effect or complete
the transfer. Each Seller further agrees to use reasonable efforts to prevent
funds other than proceeds of the Specified Assets from being deposited in any
Lockbox Account except as otherwise contemplated in the Lockbox Agreements.

(b) Buyer may, at any time after a Servicer Default has occurred and is
existing, direct the Obligors of Conveyed Assets originated by any Seller to pay
all amounts payable under any Specified Asset originated by such Seller directly
to Buyer or its designees. Furthermore, such Seller shall, at the request of
Buyer and at such Seller’s expense, promptly give notice of Buyer’s interest in
such Conveyed Assets to each Obligor and direct that payments be made directly
to Buyer or its designee, which notice shall be acceptable in form and substance
to Buyer. In addition, such Seller hereby (x) grants to Buyer an irrevocable
power of attorney, with full power of substitution, coupled with an interest, to
take in the name of such Seller all steps necessary or advisable to endorse,
negotiate or otherwise realize on any writing or other right of any kind held or
transmitted by such Seller or transmitted or received by Buyer (whether or not
from such Seller) in connection with any Specified Assets; and (y) authorizes
Buyer or the Indenture Trustee (at the direction of the Required Noteholders) or
the Administrative Agent to take any and all steps in such Seller’s name and on
its behalf that are necessary or desirable, in the reasonable determination of
Buyer, to collect all amounts due under any and all Specified Assets originated
by such Seller, including endorsing such Seller’s name on checks and other
instruments representing Collections and enforcing such Specified Assets and the
Contracts related to the Conveyed Assets originated by such Seller.

(c) At any time when (i) a Servicer Default shall have occurred with respect to
a Seller and remain continuing or (ii) a Servicer other than the related Seller
has been designated, such Seller shall, at Buyer’s request, assemble all of the
Records that evidence the

 

29



--------------------------------------------------------------------------------

Conveyed Assets originated by such Seller and the Related Assets thereto and the
Contracts related to such Conveyed Assets, or that are otherwise necessary or
desirable to collect such Conveyed Assets or Related Assets, and make the same
available to Buyer or its designee at a place selected by Buyer or its designee.

ARTICLE VII.

TERMINATION

SECTION 7.1 Termination by the Sellers. The Sellers may terminate all of their
agreements to sell Conveyed Assets hereunder to Buyer by giving Buyer and each
Third Party Financier not less than five (5) days’ prior written notice of their
election not to continue to sell Conveyed Assets to Buyer (the “Termination of
Sale Notice”); provided that the Termination of Sale Notice must (x) be given as
to all Sellers and (y) specify the effective date of termination; provided,
further, that with respect to the Equipment Loans and Related Assets, the
Sellers will not, without the prior written consent of the Required Noteholders,
deliver a Termination of Sale Notice prior to the date that is eighteen
(18) months from the Closing Date. Notwithstanding the foregoing, in the event
that pursuant to Section 2.8 of the Note Purchase Agreement, one or more of the
Committed Purchasers does not consent to the extension of the Liquidity
Termination Date beyond June 25, 2010, the requirement that the Sellers obtain
the consent of the Required Noteholders pursuant to the second proviso to the
preceding sentence shall no longer apply.

SECTION 7.2 Automatic Termination. The agreement of each Seller to sell Conveyed
Assets hereunder, and the agreement of Buyer to purchase Conveyed Assets from
such Seller hereunder, shall terminate automatically upon the occurrence of any
of the following events:

(a) at any time prior to such date, an event specified in the definition of
Insolvency Event occurs (without regard to the sixty (60) day grace period
specified in paragraph (ii) of that definition) as a result of a case or
proceeding being filed against a Seller;

(b) if the Internal Revenue Service or the PBGC files one or more Tax or ERISA
Liens against the assets of Buyer or any Seller (including Conveyed Assets),
then (and for so long as such Tax or ERISA Liens remain in place) Buyer shall
not purchase any Conveyed Assets or Related Assets from such Seller; or

(c) the occurrence of the Loan Conversion Date or the Receivables Conversion
Date (it being understood that a Receivables Conversion Date shall operate to
terminate the agreement of each Seller to sell, and the agreement of Buyer to
purchase, Conveyed Assets solely with respect to the Receivables and Related
Assets with respect to such Receivables).

 

30



--------------------------------------------------------------------------------

ARTICLE VIII.

INDEMNIFICATION

SECTION 8.1 Indemnities by the Sellers.

Each Seller agrees to severally indemnify and hold harmless the Buyer, the
Issuer and each Third Party Financier and their respective Affiliates and the
respective officers, directors and employees and agents of the same (each of the
foregoing parties being an “RPA Indemnified Party”), from and against any and
all claims, liabilities, losses, costs, expenses (including reasonable counsel
fees and expenses) and damages, which may be incurred by or asserted against any
RPA Indemnified Party relating to, arising out of or resulting from:

(i) a breach of any representation, warranty or covenant made in writing by such
Seller, the Transferor or the Issuer;

(ii) the use, ownership, repossession (other than losses related to a decline in
value of the Equipment repossessed) or operation by the Seller or any Affiliate
thereof of any item of Equipment or other collateral therefor;

(iii) any taxes that may at any time be asserted against any RPA Indemnified
Party with respect to the transactions contemplated in this Agreement, including
any sales, gross receipts, general corporation, tangible personal property,
privilege or license taxes (but not including any taxes asserted with respect
to, and as of the date of, the sale of the Loans and the Receivables to the
Buyer or the issuance and original sale of the Securities, or asserted with
respect to ownership of the Loans or Receivables, or federal or other income
taxes arising out of distributions on the Securities, or any fees or other
compensation payable to any such RPA Indemnified Party) and costs and expenses
in defending against the same; and

(iv) the negligence, willful misfeasance or bad faith of the Seller or by reason
of negligent disregard of the Seller’s obligations and duties under this
Agreement,

other than (i) claims, liabilities, losses, costs, expenses and damages to the
extent they result from the gross negligence or willful misconduct of an RPA
Indemnified Party, (ii) to the extent the same includes losses in respect of
Conveyed Assets and reimbursement therefor that would constitute credit recourse
to such Seller for the amount of any Conveyed Assets or Related Asset not paid
by the related Obligor, (iii) to the extent the same constitutes recourse as a
result of nonpayment by Obligors for credit reasons on the Accounts or the
related Equipment Loans, (iv) to the extent the same constitutes recourse as a
result of nonpayment by Obligors for credit reasons on the Accounts or the
related Receivables, (v) to the extent the same constitutes recourse to a Seller
for any obligation of the Issuer to increase or replenish the Available Drawing
Amount (or to post cash or alternative collateral pursuant to Section 3.27 of
the Indenture in substitution therefor) after the Closing Date, (vi) to the
extent the same are or result from taxes on or measured by the net income of the
RPA Indemnified Party and (vii) to the extent the same constitute consequential,
special or punitive damages.

If any action or proceeding (including any governmental investigation) shall be
brought or asserted against any RPA Indemnified Party in respect of which the
indemnity provided above may be sought from Seller (the “Indemnifying Party”)
each such RPA Indemnified Party shall promptly notify the Indemnifying Party in
writing, and the Indemnifying Party shall assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all expenses and reasonable legal fees;

 

31



--------------------------------------------------------------------------------

provided that failure to notify the Indemnifying Party shall not relieve it from
any liability it may have to such RPA Indemnified Party except to the extent
that it shall be actually prejudiced thereby. The RPA Indemnified Party shall
have the right to employ separate counsel in any such action and to participate
in the defense thereof at the expense of the RPA Indemnified Party; provided,
however that the fees and expenses of separate counsel to the RPA Indemnified
Party in any such proceeding shall be at the expense of the Indemnifying Party
if (i) the Indemnifying Party has agreed to pay such fees and expenses, (ii) the
Indemnifying Party shall have failed to assume the defense of such action or
proceeding or employ counsel reasonably satisfactory to the RPA Indemnified
Party in any such action or proceeding within a reasonable time after the
commencement of such action or (iii) the named parties to any such action or
proceeding (including any impleaded parties) include both the RPA Indemnified
Party and the Indemnifying Party, and the RPA Indemnified Party shall have been
advised in writing by counsel that there may be one or more legal defenses
available to it which are different from or additional to those available to the
Indemnifying Party which gives rise to a conflict of interest (in which case, if
the RPA Indemnified Party notifies the Indemnifying Party in writing that it
elects to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense of such action
or proceeding on behalf of such RPA Indemnified Party, it being understood,
however, that the Indemnifying Party shall not, in connection with any one such
action or proceeding or separate but substantially similar or related actions or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be liable for the reasonable fees and expenses of more than
one separate firm of attorneys at any time for the Indemnified Parties, which
firm shall be designated in writing by the RPA Indemnified Party and shall be
reasonably acceptable to the RPA Indemnified Party). The Indemnifying Party
shall not be liable for any settlement of any such action or proceeding effected
without its written consent to the extent that any such settlement shall be
prejudicial to the Indemnifying Party (to which the Indemnified Party did not
consent), but, if settled with its written consent, or if there is a final
non-appealable judgment for the plaintiff in any such action or proceeding with
respect to which the Indemnifying Party shall have received notice in accordance
with this paragraph, the Indemnifying Party agrees to indemnify and hold the RPA
Indemnified Parties harmless from and against any loss or liability by reason of
such settlement or judgment.

ARTICLE IX.

MISCELLANEOUS PROVISIONS

SECTION 9.1 Amendments; Waivers, Etc. (a) The provisions of this Agreement may
from time to time be amended, modified or waived, if such amendment,
modification or waiver is in writing and signed by Buyer, each Seller and the
Required Noteholders, and then the waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. This
Agreement shall not be amended unless (x) the Buyer shall have delivered the
proposed amendment to each of the Rating Agencies and the Third Party Financiers
at least ten (10) Business Days (or such shorter period as shall be acceptable
to each of them) prior to the execution and delivery thereof and (y) such
amendment would not result in any Material Adverse Effect.

 

32



--------------------------------------------------------------------------------

(b) No failure or delay on the part of Buyer, any RPA Indemnified Party, or any
Third Party Financier in exercising any power or right hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power
or right preclude any other or further exercise thereof or the exercise of any
other power or right. No notice to or demand on any Seller in any case shall
entitle it to any notice or demand in similar or other circumstances. No waiver
or approval by Buyer or any Third Party Financier under this Agreement shall,
except as may otherwise be stated in the waiver or approval, be applicable to
subsequent transactions.

No waiver or approval under this Agreement shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder.

SECTION 9.2 Notices. All demands, notices and communications upon or to the
Seller, the Servicer, the Rating Agencies or any Third Party Financier under
this Agreement shall be delivered as specified in Appendix B hereto.

SECTION 9.3 Cumulative Remedies. The remedies herein provided are cumulative and
not exclusive of any remedies provided by law. Without limiting the foregoing,
each Seller hereby authorizes Buyer, at any time and from time to time, to the
fullest extent permitted by law, to set-off, against any Obligations of any
Seller to Buyer that are then due and payable or that are not then due and
payable from a Seller to Buyer but have then accrued, any and all indebtedness
or other obligations at any time owing to any Seller by Buyer to or for the
credit or the account of any Seller or that are not then due and payable from
Buyer to a Seller but have then accrued.

SECTION 9.4 Binding Effect; Assignability; Survival of Provisions. This
Agreement shall be binding upon and inure to the benefit of Buyer and the
Sellers and their respective successors and permitted assigns. No Seller may
assign any of its rights hereunder or any interest herein unless (i) it has
obtained the prior written consent of the Buyer and the Special Required
Noteholders and (ii) such amendment would not result in any Material Adverse
Effect. This Agreement shall create and constitute the continuing obligations of
the parties hereto in accordance with its terms, and shall remain in full force
and effect until the first date following the Purchase Termination Date on which
the Obligations payable to all Third Party Financiers shall have been fully
paid, or such later time as the parties hereto shall agree. The rights and
remedies with respect to any breach of any representation and warranty made by a
Seller pursuant to Article III (including those remedies set forth in
Section 2.12(c)) and the indemnification and payment provisions of Article VIII
and Section 9.6 shall be continuing and shall survive any termination of this
Agreement.

SECTION 9.5 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES, EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE INTERESTS OF BUYER
IN THE RECEIVABLES AND THE RELATED ASSETS ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK. THIS AGREEMENT HAS BEEN DELIVERED
IN THE STATE OF NEW YORK.

 

33



--------------------------------------------------------------------------------

SECTION 9.6 Costs, Expenses and Taxes. In addition to the obligations of the
Sellers under Article VIII, the Sellers agree to pay, on a joint and several
basis, on demand:

(a) all reasonable out-of-pocket and other costs and expenses in connection with
the enforcement of this Agreement, the PA Assignments or the other Transaction
Documents by Buyer, the Issuer or any Third Party Financier; and

(b) all stamp and other taxes and fees payable or determined to be payable in
connection with the execution and delivery, and the filing and recording, of
this Agreement or the other Transaction Documents, and agrees to indemnify each
RPA Indemnified Party against any liabilities with respect to or resulting from
any delay in paying or omission to pay the taxes and fees; provided, however,
that in no event shall any Seller be liable for or pay any taxes (or interest,
penalties, or additions to tax with respect thereto) imposed upon or measured by
the income of any RPA Indemnified Party or any taxes imposed in lieu of income
taxes.

SECTION 9.7 Submission to Jurisdiction. Each party hereto hereby irrevocably
submits to the non-exclusive jurisdiction of any New York State or federal court
sitting in the Borough of Manhattan in the City of New York, New York over any
action or proceeding arising out of or relating to the Transaction Documents,
and hereby (A) irrevocably agrees that all claims in respect of the action or
proceeding may be heard and determined in such State or federal court,
(B) irrevocably waives, to the fullest extent it may effectively do so, the
defense of an inconvenient forum to the maintenance of the action or proceeding,
and (C) irrevocably appoints CT Corporation System (the “Process Agent”), with
an office on the date hereof at 111 Eighth Avenue, New York, New York 10011, as
its agent to receive on behalf of it and its property service of copies of the
summons and complaint and any other process that may be served in any action or
proceeding. The service may be made by mailing or delivering a copy of the
process to Buyer or the applicable Seller in care of the Process Agent at the
Process Agent’s above address, and Buyer and each Seller hereby irrevocably
authorizes and directs the Process Agent to accept the service on its behalf.

As an alternative method of service, each of Buyer and the Sellers also
irrevocably consents to the service of any and all process in any action or
proceeding by the mailing of copies of the process to Buyer or a Seller (as
applicable) at its address specified herein. Nothing in this section shall
affect the right of any party hereto to serve legal process in any other manner
permitted by law or affect the right of any party hereto to bring any action or
proceeding against the other party or any of its properties in the courts of any
other jurisdiction.

SECTION 9.8 WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR
RELATING TO THE TRANSACTION DOCUMENTS OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION
THEREWITH OR ARISING FROM ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), ACTIONS OF EITHER OF THE PARTIES HERETO OR ANY
OTHER RELATIONSHIP EXISTING IN CONNECTION WITH THE TRANSACTION DOCUMENTS, AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

 

34



--------------------------------------------------------------------------------

SECTION 9.9 Integration. This Agreement and the other Transaction Documents
contain a final and complete integration of all prior expressions by the parties
hereto with respect to the subject matter hereof and thereof and shall together
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof and thereof, superseding all prior oral or written
understandings.

SECTION 9.10 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which
together shall constitute one and the same agreement.

SECTION 9.11 Acknowledgment and Consent. (a) The Sellers acknowledge that,
contemporaneously herewith, Buyer is transferring and otherwise conveying to the
Third Party Financiers all of Buyer’s right, title and interest in, to and under
the Specified Assets and this Agreement pursuant to the applicable Third Party
Documents. The Sellers hereby consent to the sale, transfer, assignment, set
over and otherwise conveyance to the Third Party Financiers by Buyer of all
right, title and interest of Buyer in, to and under the Specified Assets and all
of Buyer’s rights to receive payments and pursue remedies under the applicable
Third Party Documents (whether arising pursuant to the terms of this Agreement
or otherwise available at law or in equity). Each Seller further consents and
agrees that the Noteholders (subject to the procedures in Article V of the
Indenture) and the Indenture Trustee shall be third party beneficiaries of those
obligations of such Seller under this Agreement and shall be entitled to enforce
such obligations as if the Noteholders and the Indenture Trustee were parties to
this Agreement.

(b) The Sellers hereby agree to execute all agreements, instruments and
documents, and to take all other action, that Buyer reasonably determines is
necessary or appropriate to evidence its consent described in subsection
(a) above.

SECTION 9.12 No Partnership or Joint Venture. Nothing contained in this
Agreement shall be deemed or construed by the parties hereto or by any third
person to create the relationship of principal and agent or of partnership or of
joint venture.

SECTION 9.13 No Proceedings. Each Seller hereby agrees that it will not
institute against Buyer or Issuer, or join any other Person in instituting
against Buyer or Issuer, any insolvency proceeding (namely, any proceeding of
the type referred to in the definition of Insolvency Event) so long as any
Obligation payable to any Third Party Financier shall be due and unpaid or there
shall not have elapsed one year plus one day since the last day on which any
such Obligations shall have been due and unpaid. The agreement of each Seller
set forth in this Section 9.13 shall survive the termination of this Agreement.
The foregoing shall not limit the right of a Seller to file any claim in or
otherwise take any action with respect to any insolvency proceeding that was
instituted against Buyer or Issuer by any Person other than a Seller or any
other ALS Person (provided that no such action may be taken by a Seller until
such proceeding has continued undismissed, unstayed and in effect for a period
of ten (10) days).

 

35



--------------------------------------------------------------------------------

SECTION 9.14 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement or any of the other
Transaction Documents shall for any reason whatsoever be held invalid, then the
unenforceable covenants, agreements, provisions or terms shall be deemed
severable from the remaining covenants, agreements, provisions or terms of this
Agreement or the other Transaction Documents (as applicable) and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or any of the other Transaction Documents.

SECTION 9.15 Further Assurances. (a) Each of the parties hereto hereby agrees
that it will cooperate in good faith and use commercially reasonable efforts to
assist the Administrative Agent in any sale or securitization of the Specified
Assets to take place after the Loan Conversion Date; provided, however, that
each of the parties hereto agrees that it shall not be obligated to take any
action (including making any changes or amendments to any of the Basic
Documents), or provide any consent if such party would thereby incur any
material obligations or liabilities as a result thereof; provided, further, that
the Administrative Agent shall, at the written request of the assisting party,
offer such party indemnification reasonably satisfactory to such party against
any costs, liabilities and expenses incurred in providing any requested
assistance.

(b) In the event of any Regulatory Change (as defined in the Note Purchase
Agreement) which results in either (i) a determination that either (x) the
Issuer is not a Qualified Special Purpose Entity or (y) any CP Conduit is not an
entity, in either case that is not required, under generally accepted accounting
principles, to consolidate its financial statements with any other entity, or
(ii) a cost arising under Section 2.3 of the Note Purchase Agreement, the
parties hereto agree to negotiate in good faith to amend the Basic Documents in
order to eliminate the consolidation requirement; provided, however, that no
party shall be obligated to take any action (or make any amendments) if in the
reasonable opinion of such party any such amendment to the Basic Documents will
be unlawful or otherwise disadvantageous or inconsistent with its policies or
regulatory restrictions or result in any liability, unreimbursed cost or expense
to such party.

SECTION 9.16 Survival. The representations and warranties set forth in this
Agreement shall survive the transfer of the Specified Assets to the Buyer, the
contribution of the Specified Assets by the Buyer to the Issuer and the further
pledge by the Issuer to the Indenture Trustee and shall continue in full force
and effect until the first day following the Purchase Termination Date on which
the Outstanding Obligations are paid in full. Notwithstanding the foregoing, on
the Receivables Payoff Date, all covenants, agreements, representations and
warranties made herein with respect to the Receivables and the Related Assets
with respect thereto shall be of no further force and effect.

[Signature Pages Follow]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the date and year
first above written.

 

ALLIANCE LAUNDRY SYSTEMS LLC in its individual capacity as Seller and as
Servicer By:  

 

Name:   Its:  

ALLIANCE LAUNDRY EQUIPMENT

RECEIVABLES 2009 LLC

By:  

 

Name:   Its:  

 

  S-1   Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF INITIAL PA ASSIGNMENT

June 26, 2009

Reference is made to the Purchase Agreement, dated as of June 26, 2009 (as the
same may be amended, supplemented, amended and restated or otherwise modified
from time to time, the “Agreement”) among Alliance Laundry Systems LLC and
certain of its subsidiaries, as Sellers, and Alliance Laundry Equipment
Receivables 2009 LLC (“Buyer”). Unless otherwise defined herein, capitalized
terms used herein have the meanings provided in Appendix A to the Agreement, and
this Initial PA Assignment shall be interpreted in accordance with the
conventions set forth in Part B of such Appendix A.

The undersigned (the “Seller”) hereby sells, transfers, assigns, sets over and
conveys unto Buyer all right, title and interest of the Seller in, to and under
Initial Transferred Assets.

As set forth in Section 2.7 of the Agreement, the parties hereto intend that the
transactions set forth herein constitute an absolute conveyance by the Sellers
to the Buyer of the Specified Assets or true sales by the Sellers to the Buyer
with the full benefits of ownership. In the event the transactions set forth
herein do not constitute an absolute assignment, it shall constitute the
granting of a security interest by the Sellers in favor of the Buyer in the
Specified Assets as provided in Section 2.7 of the Agreement.

This Initial PA Assignment is made without recourse but on the terms and subject
to the conditions set forth in the Transaction Documents to which the Seller is
a party. The Seller acknowledges and agrees that Buyer is accepting this Initial
PA Assignment in reliance on the representations, warranties and covenants of
the Seller contained in the Transaction Documents to which the Seller is a
party.

THIS INITIAL PA ASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE AGREEMENT
AND THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES.

page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Initial PA Assignment to be
duly executed and delivered by its duly Authorized Officer as of the date first
above written.

 

ALLIANCE LAUNDRY SYSTEMS LLC

By:

 

 

Title:

 

 

 

page 2



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF SUBSEQUENT PA ASSIGNMENT

[Date]

Reference is made to the Purchase Agreement, dated as of June 26, 2009 (as the
same may be amended, supplemented, amended and restated or otherwise modified
from time to time, the “Agreement”) among Alliance Laundry Systems LLC and
certain of its subsidiaries, as Sellers, and Alliance Laundry Equipment
Receivables 2009 LLC (“Buyer”). Unless otherwise defined herein, capitalized
terms used herein have the meanings provided in Appendix A to the Agreement, and
this Subsequent PA Assignment shall be interpreted in accordance with the
conventions set forth in Part B of such Appendix A.

The undersigned (the “Seller”) hereby sells, transfers, assigns, sets over and
conveys unto Buyer all right, title and interest of the Seller in, to and under
the Conveyed Assets that are Equipment Loans and the Related Assets with respect
thereto which the Seller has agreed to transfer on such Purchase Date pursuant
to Section 2.2 of the Agreement.

As set forth in Section 2.7 of the Agreement, the parties hereto intend that the
transactions set forth herein constitute an absolute conveyance by the Sellers
to the Buyer of such Conveyed Assets and such Related Assets or true sales by
the Sellers to the Buyer with the full benefits of ownership. In the event the
transactions set forth herein do not constitute an absolute assignment, it shall
constitute the granting of a security interest by the Sellers in favor of the
Buyer in such Conveyed Assets and such Related Assets as provided in Section 2.7
of the Agreement.

This Subsequent PA Assignment is made without recourse but on the terms and
subject to the conditions set forth in the Transaction Documents to which the
Seller is a party. The Seller acknowledges and agrees that Buyer is accepting
this Subsequent PA Assignment in reliance on the representations, warranties and
covenants of the Seller contained in the Transaction Documents to which the
Seller is a party.

THIS SUBSEQUENT PA ASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
AGREEMENT AND THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Subsequent PA Assignment to
be duly executed and delivered by its duly Authorized Officer as of the date
first above written.

 

ALLIANCE LAUNDRY SYSTEMS LLC

By:

 

 

Title:

 

 



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

 

A. All capitalized terms used in this Agreement but not otherwise defined shall
have the respective meanings assigned to them in Part I of Appendix A to the
Pooling and Servicing Agreement. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

“Administrative Agent” is defined in Part I of Appendix A to the Pooling and
Servicing Agreement.

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, another Person or any Subsidiary of such other Person. A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.

“Aggregate Unpaid Balance” is defined in Section 2.1 of this Agreement.

“ALH” means Alliance Laundry Holdings LLC, a limited liability company organized
under the laws of the State of Delaware.

“ALS” is defined in Part I of Appendix A to the Pooling and Servicing Agreement.

“Authorized Officer” means, with respect to Buyer or any Seller, the Chief
Executive Officer, the President, the Vice President, the Secretary, the
Assistant Secretary, the Chief Financial Officer, the Treasurer, the Assistant
Treasurer and any other Officer duly appointed by its board of managers.

“Bank Account” means any “deposit account” as defined in Section 9-102(a)(29) of
the UCC, whether now owned or hereafter acquired by the Issuer.

“Business Day” means a day (other than a Saturday or Sunday) (i) on which
commercial banks in New York, New York are not authorized or required to be
closed for business, and (ii) if such day relates to the funding or pricing of
any interest in the Eurodollar markets, on which commercial banks in London are
not authorized or required to be closed for business.

“Buyer” is defined in the preamble to this Agreement.

 

A-1



--------------------------------------------------------------------------------

“Calculation Period” means (i) with respect to any Receivable, a period
beginning on the first day and ending on the last day of each fiscal month of a
Seller; provided, however, that the initial Calculation Period for Receivables
shall commence on June 25, 2009 and end on July 31, 2009 and (ii) with respect
to any Equipment Loan, a period beginning on the first day and ending on the
last day of each calendar month; provided, however, that the initial Calculation
Period for the Equipment Loans shall commence on June 25, 2009 and end on
July 31, 2009.

“Closing Date” means June 26, 2009.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral Documents” is defined in Part I of Appendix A to the Pooling and
Servicing Agreement.

“Collections” means, with respect to any Conveyed Asset, all cash collections
and other proceeds, whether in the form of cash, checks, drafts or other
instruments, in respect of such Conveyed Asset, Related Assets with respect to
such Conveyed Asset, whether the same represent principal, Finance Charges,
insurance proceeds of Related Security (that the applicable Seller or the
Servicer applies in the ordinary course of its business to amounts owed in
respect of any such Conveyed Asset and net proceeds of any sale or other
disposition of repossessed goods that were the subject of any such Conveyed
Asset), or otherwise, including all such amounts received on or after the Cutoff
Date.

“Common Non-Trust Collateral” is defined in Section 5.1(k) of this Agreement.

“Common Trust Collateral” is defined in Section 5.1(k) of this Agreement.

“Contract” means an agreement between a Seller and any Person pursuant to which
such Person is obligated to make payments in respect of any Conveyed Assets or
Related Asset.

“Conversion Date” is defined in Part I of Appendix A to the Pooling and
Servicing Agreement.

“Conveyed Asset” means either or both, as the context may require, of an
Equipment Loan or a Receivable.

“Conveyed Assets” is defined in Section 2.2 of this Agreement.

“Credit Agreement” is defined in Section 3.1(m) of this Agreement.

“Credit and Collection Policy” means either or both, as the context may require,
of the Equipment Loan Credit and Collection Policy and the Receivables Credit
and Collection Policy.

“Custodian” is defined in Part I of Appendix A to the Pooling and Servicing
Agreement.

 

A-2



--------------------------------------------------------------------------------

“Cutoff Date” means the last day of any Calculation Period.

“Days Sales Outstanding - Receivables” is defined in Part I of Appendix A to the
Pooling and Servicing Agreement.

“Default Ratio-Receivables” is defined in Part I of Appendix A to the Pooling
and Servicing Agreement.

“Defaulted Asset” means either or both, as the context may require, of a
Defaulted Equipment Loan or Defaulted Receivable.

“Defaulted Equipment Loan” is defined in Part I of Appendix A to the Pooling and
Servicing Agreement.

“Defaulted Receivable” is defined in Part I of Appendix A to the Pooling and
Servicing Agreement.

“Determination Date” is defined in Part I of Appendix A to the Pooling and
Servicing Agreement.

“Diluted Receivable” is defined in Part I of Appendix A to the Pooling and
Servicing Agreement.

“Discount Rate” is defined in Section 2.11(d) of this Agreement.

“Dollars” means dollars in lawful money of the United States of America.

“Domestic Person” means any Person that is organized under the laws of the
United States or any State thereof, or has a place of business located in the
United States or otherwise is subject to the jurisdiction of one or more civil
courts of the United States (other than by reason of contractual submission to
such jurisdiction).

“Eligible Equipment Loan” is defined in Part I of Appendix A to the Pooling and
Servicing Agreement.

“Eligible Receivable” is defined in Part I of Appendix A to the Pooling and
Servicing Agreement.

“Equipment” means equipment that conforms with the Equipment Loan Credit and
Collection Policy (including renewals and replacements thereof and additions
thereto).

“Equipment Loan” is defined in Part I of Appendix A to the Pooling and Servicing
Agreement.

“Equipment Loan Documents” shall mean, with respect to an Equipment Loan, the
following documents:

(i) an originally executed counterpart of the related loan agreement, executed
by a duly authorized representative of the Obligor and the applicable Seller;

 

A-3



--------------------------------------------------------------------------------

(ii) the originally executed Equipment Note, executed by a duly authorized
representative of the Obligor;

(iii) if received, the acknowledgment copy of each UCC-1 Financing Statement
filed or recorded in connection with such Equipment Loan, with evidence of
filing or recording thereon, or if not yet received, a copy of each such UCC-1
Financing Statement, if any;

(iv) if received, the acknowledgment copy of each filed or recorded intervening
UCC-3 assignment, showing a chain to the applicable Seller, of each UCC-1
Financing Statement, or if not yet received, a copy of each such UCC-3
assignment, if any;

(v) a copy of an insurance certificate or other evidence satisfactory to Buyer
that all insurance policies required to be maintained by the related Obligor
with respect to the related Equipment are in full force and effect; and

(vi) all documents (if any) evidencing or relating to Supporting Obligations for
such Equipment Loan, including recourse or support obligations, guarantees,
indemnities or security, and all letters of credit relating thereto (if any).

“Equipment Loan Credit and Collection Policy” means Seller’s credit and
collection policies and practices relating to Contracts and Equipment Loans
existing on the date hereof, as modified from time to time in accordance with
this Agreement, or such other Seller’s credit and collection policies and
practices which are the same in all material respects as the Servicer’s credit
and collection policies and practices.

“Equipment Note” is defined in Part I of Appendix A to the Pooling and Servicing
Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer with Seller under Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan; (b) the
adoption of any amendment to a Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA; (c) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (d) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (e) the incurrence of any liability under Title IV of ERISA
upon the termination of any Plan or the withdrawal or partial withdrawal of
Seller or any ERISA Affiliates from any Plan or Multiemployer Plan; (f) the
receipt by Seller or any ERISA Affiliate from the Pension Benefit Guaranty
Corporation of any notice relating to the intention to terminate any Plan or to
appoint a trustee to administer any Plan; (g) the receipt by Seller or any ERISA
Affiliate of any notice

 

A-4



--------------------------------------------------------------------------------

concerning the imposition of withdrawal liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; and (h) the occurrence of a “prohibited
transaction” with respect to which Seller is a “disqualified person” (within the
meaning of Section 4975 of the Code) or with respect to which Seller could
otherwise be liable.

“Event of Default” is defined in Part I of Appendix A to the Pooling and
Servicing Agreement.

“Exempt Collateral” is defined in Part I of Appendix A to the Pooling and
Servicing Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto or to the functions thereof.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Funding Date” means the Purchase Date on which a Seller transfers property to
the Buyer, and the date on which Buyer further transfers to the Issuer, Conveyed
Assets or an interest therein and, if applicable, the same are financed by a
Third Party Financier.

“Funding Date Data Pool Report” means, with respect to any Funding Date related
to the Equipment Loans or any Receivables Settlement Date related to the
Receivables, a computer diskette or direct modem electronic transmission,
containing (i) a complete data profile report in Excel format substantially in
the form to be agreed by the Closing Date (including updated data of the
Specified Assets held by the Buyer as of the end of such Funding Date or as of
the close of business on the Business Day immediately preceding such Receivables
Settlement Date, as applicable, after giving effect to the contemplated transfer
of Conveyed Assets and Related Assets on such Funding Date or during the
applicable Receivables Settlement Period, as applicable), (ii) the invoice
numbers and associated Unpaid Balances of all Receivables and Equipment Loans to
be acquired by Buyer on such Funding Date or that have been transferred to Buyer
during the applicable Receivables Settlement Period, as applicable, (iii) the
Schedule of Loans as of the Loan Cutoff Date and the Schedule of Receivables as
of each relevant Purchase Date, as applicable (which shall identify which
Equipment Loans are Eligible Equipment Loans or which Receivables are Eligible
Receivables, as applicable) and (iv) any other information reasonably requested
by Buyer, the Indenture Trustee, the Administrative Agent or the Required
Noteholders.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board and the rules and regulations of the
Securities and Exchange Commission.

“Governmental Authority” means the United States of America, any state or other
political subdivision thereof and any entity in the United States of America
that exercises executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

A-5



--------------------------------------------------------------------------------

“Holder” is defined in Part I of Appendix A to the Pooling and Servicing
Agreement.

“Indenture” means the Indenture, dated as of June 26, 2009, between the Issuer
and the Indenture Trustee, as amended and supplemented from time to time in
accordance with its terms.

“Indenture Trustee” is defined in Part I of Appendix A to the Pooling and
Servicing Agreement.

“Initial Cutoff Date” is defined in Part I of Appendix A to the Pooling and
Servicing Agreement.

“Initial PA Assignment” means an assignment by a Seller, substantially in the
form of Exhibit A-1 to this Agreement, evidencing Buyer’s acquisition of the
Conveyed Assets and Related Assets generated by such Seller, as it may be
amended, supplemented or otherwise modified from time to time.

“Initial Transferred Assets” is defined in Section 2.1 of this Agreement.

“Insolvency Event” means, for any Person, any of the following events:

(i) such Person shall generally not pay its debts as such debts become due; or

(ii) such Person shall admit in writing its inability to pay its debts generally
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against such Person seeking to adjudicate
it bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or any substantial part of
its property and, solely in the case of such a proceeding instituted against
such Person, such proceeding continues undismissed or unstayed for a period of
sixty (60) consecutive days; or

(iii) such Person shall take any corporate action to authorize any of the
actions set forth in clause (ii) above.

“Lien” is defined in Part I of Appendix A to the Pooling and Servicing
Agreement.

“Loan Balance” is defined in Part I of Appendix A to the Pooling and Servicing
Agreement.

 

A-6



--------------------------------------------------------------------------------

“Loan Conversion Date” is defined in Part I of Appendix A to the Pooling and
Servicing Agreement.

“Lockbox Account” means the lockboxes, related demand deposit accounts and other
bank accounts maintained at the financial institutions listed on Schedule 3.1(p)
to this Agreement, into which Collections from the Conveyed Assets are
deposited, and any bank account that is hereafter established at any financial
institution for such purpose.

“Lockbox Agreements” means any letter agreement among a Lockbox Bank, the Issuer
and the Servicer, as any such letter agreement may be amended, supplemented or
modified from time to time in accordance with its terms.

“Lockbox Bank” means any of the banks at which one or more Lockbox Accounts are
maintained from time to time.

“Loss Discount” is defined in Section 2.11(b) of this Agreement.

“Material Adverse Effect” means, with respect to any event or circumstances, a
material adverse effect on (a) the business, financial condition, operations or
assets of the Issuer or of the Issuer, Buyer, Seller or Servicer (taken as a
whole), (b) the ability of any Issuer, Buyer, Seller or Servicer to perform its
obligations under any Transaction Document, (c) the validity, enforceability of,
or collectibility of, amounts payable by any Issuer, Buyer, Seller or Servicer
under any Transaction Document to which it is a party, (d) the status,
existence, perfection or priority of the interest of any of the Third Party
Financier in the Conveyed Assets and Related Assets, (e) the validity,
enforceability or collectibility of all or any portion of the Conveyed Assets
and Related Assets (amounts in excess of $1,000,000 shall be deemed to result in
a Material Adverse Effect) or (f) the ability of any of the Third Party
Financier to exercise its control or consent rights or monitor the performance
of the Conveyed Assets and Related Assets and compliance of the Issuer, Buyer,
Seller or Servicer to the Transaction Documents.

“Monthly Period” is defined in Part I of Appendix A to the Pooling and Servicing
Agreement.

“Non-Trust Loan” is defined in Section 5.1(k) of this Agreement.

“Notes” is defined in Part I of Appendix A to the Pooling and Servicing
Agreement.

“Obligations” means (a) all obligations of Buyer to the Third Party Financiers
arising under or in connection with the applicable Third Party Documents, and
(b) all obligations of a Seller to Buyer and any other RPA Indemnified Party
arising under or in connection with this Agreement or any other Transaction
Documents, in each case howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, now or hereafter existing, or due or to
become due.

“Obligor” means a Person obligated to make payments pursuant to a Conveyed Asset
and/or Contract.

 

A-7



--------------------------------------------------------------------------------

“Operative Documents” means, with respect to a Person, (i) if such Person is a
limited liability company, its certificate of formation and limited liability
company agreement or otherwise titled operative agreement and (ii) if such
Person is a corporation, its articles of incorporation and by-laws.

“PA Assignment” is defined in Section 2.3(b) of this Agreement.

“PBGC” or “Pension Benefit Guaranty Corporation” means the Pension Benefit
Guaranty Corporation created under Section 4002(a) of ERISA or any successor
thereto.

“Permitted Adverse Claim” means (a) ownership, security interests or other
rights and interests arising under the Transaction Documents and the Third Party
Documents, (b) any Adverse Claim to be released simultaneously with the Purchase
by Buyer hereunder, (c) Adverse Claims arising solely as a result of any action
taken by any Third Party Financier under this Agreement or the applicable
Transaction Documents, and (d) with respect to Receivable Lockbox Accounts,
liens in favor of the Lockbox Banks in respect of their fee, and right of
reimbursement for uncollected funds.

“Person” means an individual, partnership, corporation, association, trust, or
any other entity, or organization, including a government or political
subdivision or agency or instrumentality thereof.

“Plan” means any defined benefit plan maintained or contributed to by Seller or
any Subsidiary of Seller or by any trade or business (whether or not
incorporated) under common control with Seller or any Subsidiary of Seller as
defined in Section 4001 (b) of ERISA and insured by the PBGC under Title IV of
ERISA.

“Pooling and Servicing Agreement” means the Pooling and Servicing Agreement,
dated as of June 26, 2009, among ALS, the Buyer and the Issuer, as amended,
supplemented or modified from time to time.

“Proceeds” shall have the meaning set forth in the UCC.

“Process Agent” is defined in Section 9.7 of this Agreement.

“Purchase” means each purchase of Conveyed Assets and Related Assets by Buyer
from a Seller under this Agreement.

“Purchase Date” means, (i) with respect to any of the Equipment Loans, the
Funding Date, and (ii) with respect to any Receivable, any Business Day, each as
specified in Section 2.3 of this Agreement as the date on which such Conveyed
Asset may or shall be transferred by the applicable Seller to the Buyer.

“Purchase Discount Reserve Ratio” is defined in Section 2.11 of this Agreement.

“Purchase Price” is defined in Section 2.10 of this Agreement.

“Purchase Price Credit” is defined in Section 2.12 of this Agreement.

 

A-8



--------------------------------------------------------------------------------

“Purchase Price Percentage” is defined in Section 2.11 of this Agreement.

“Purchase Termination Date” means the earlier to occur of (a) the date specified
by Seller pursuant to Section 7.1 of this Agreement and (b) the date on which
any event referred to in Section 7.2 of this Agreement initially occurs.

“Purchased Equipment Loans” is defined in Section 2.2 of this Agreement.

“Purchased Receivables” is defined in Section 2.2 of this Agreement.

“Rapid Amortization Event” is defined in Part I of Appendix A to the Pooling and
Servicing Agreement.

“Rating Agencies” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and Moody’s Investors Service, Inc.

“Receivable” means any indebtedness and other obligations (excluding obligations
under any Equipment Loans) owed (before giving effect to any transfer or
conveyance contemplated under this Agreement) to a Seller, whether constituting
an account, chattel paper or general intangible, arising in connection with the
sale of goods or merchandise or the rendering of services by such Seller and
includes the obligation to pay any Finance Charges with respect thereto;
provided that any such receivables shall not include intercompany receivables
arising between a Seller and any Affiliate thereof or any receivables not
denominated in Dollars.

“Receivables Conversion Date” is defined in Part I of Appendix A to the Pooling
and Servicing Agreement.

“Receivable Lockbox Accounts” means each of those lockboxes and related demand
deposit accounts, which are listed on Schedule 3.1(p), and each additional or
substitute lockbox and demand deposit account.

“Receivables Credit Amount” is defined in Section 2.12.

“Receivables Credit and Collection Policy” means Seller’s credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof, as modified from time to time in accordance with this Agreement, or
such other Seller’s credit and collection policies and practices which are the
same in all material respects as the Servicer’s credit and collection policies
and practices.

“Receivables Settlement Date” means each date, not to occur less frequently than
once per calendar week or more frequently than twice per calendar week, on which
Buyer makes payment to each Seller, and/or on which the Seller (in the case of
ALS) is deemed to have made a capital contribution to the Buyer, in each case
pursuant to Section 2.12, in exchange for the transfers of Receivables and
Related Assets from such Seller to Buyer during the immediately preceding
Receivables Settlement Period.

 

A-9



--------------------------------------------------------------------------------

“Receivables Settlement Period” means, with respect to each Receivables
Settlement Date, the period from and including the immediately preceding
Receivables Settlement Date to an including the Business Day immediately
preceding the current Receivables Settlement Date.

“Records” means, with respect to any Conveyed Asset, all Contracts and other
documents, books, records and other information (including, without limitation,
computer tapes, disks, punch cards, data processing software and related
property and rights) relating to such Conveyed Asset, any Related Security
therefor and the related Obligor.

“Related Assets” is defined in Section 2.2 of this Agreement.

“Related Security” means, with respect to any Conveyed Asset:

(i) with respect to a Purchased Equipment Loan, the Equipment Loan Documents
related thereto;

(ii) with respect to Purchased Equipment Loan, all of Seller’s rights to the
related Equipment, including, without limitation, all security interests therein
granted by Obligors pursuant to the Equipment Loan Documents related to the
Purchased Equipment Loans and any other Collateral securing such Purchased
Equipment Loans.

(iii) all rights, remedies, powers and privileges of the applicable Seller under
the applicable Equipment Loan Documents (including all rights of such Seller in
and to the Equipment and other interests that are the subject of the applicable
Equipment Loans) and the Purchased Receivables;

(iv) all Servicing Records and other books and Records relating to any of the
foregoing;

(v) all recourse or support obligations, surety bonds, guarantees, indemnities
and security relating to any of the foregoing and all letters of credit relative
thereto and all Proceeds thereof;

(vi) all insurance policies covering the related Equipment and any proceeds with
respect thereto and all FCIA Insurance covering Receivables the Obligors with
respect to which are not resident in the United States;

(vii) to the extent not included in the foregoing, all “accounts,” “chattel
paper,” “instruments,” “goods” and “general intangibles” (as defined in the UCC)
relating to or constituting any and all of the foregoing in whole or in part;
and

(viii) all replacements, substitutions, distributions on, or Proceeds of, any of
the foregoing.

 

A-10



--------------------------------------------------------------------------------

“Reporting Date” means:

(a) if ALH is required to report its financial statements to only the Securities
and Exchange Commission, such date following the end of ALH’s annual or
quarterly period as the Securities and Exchange Commission shall require for
delivery of financial statements to it by ALH;

(b) if ALH is required to report its financial statements to only the Ontario
Securities Commission, such date following the end of ALH’s annual or quarterly
period as the Ontario Securities Commission shall require for delivery of
financial statements to it by ALH;

(c) if ALH is required to report its financial statements to both the Securities
and Exchange Commission and the Ontario Securities Commission, the earlier of
such dates as such commission shall require for delivery of financial statements
to it by ALH; or

(d) if ALH is not required to report its financial statements to either the
Securities and Exchange Commission or the Ontario Securities Commission,
forty-five (45) days after the end of each fiscal quarter of ALH and ninety
(90) days after the end of each fiscal year of ALH.

“Required Noteholders” is defined in Part I of Appendix A to the Pooling and
Servicing Agreement.

“RPA Indemnified Losses” is defined in Section 8.1 of this Agreement.

“RPA Indemnified Party” is defined in Section 8.1 of this Agreement.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Securityholder” is defined in Part I of Appendix A to the Pooling and Servicing
Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” means ALS and each of its Subsidiaries from time to time being party to
this Agreement as a “Seller” pursuant to Section 2.8.

“Seller Person” means Seller and each of its Affiliates (other than Buyer).

“Seller Conveyed Assets Review” is defined in Section 5.1(c) of this Agreement.

“Servicer Default” is defined in Part I of Appendix A to the Pooling and
Servicing Agreement.

“Servicing Records” shall mean all servicing records, including any and all
servicing agreements, files, documents, records, data bases, computer tapes,
copies of computer tapes, proof of insurance coverage, insurance policies, other
closing documentation, payment history records, and any other records relating
to or evidencing the servicing of the Conveyed Assets.

 

A-11



--------------------------------------------------------------------------------

“Settlement Date” means (i) with respect to the Receivables, the eighth Business
Day of each fiscal month of Seller and (ii) with respect to the Equipment Loans,
the eighth Business Day of each calendar month of Seller.

“Settlement Period” means each period from one Settlement Date to the day prior
to the next Settlement Date.

“Specified Assets” is defined in Section 2.2 of this Agreement.

“Subsequent PA Assignment” means an assignment by a Seller, substantially in the
form of Exhibit A-2 to this Agreement, evidencing Buyer’s acquisition of the
Conveyed Assets and Related Assets generated by such Seller, as it may be
amended, supplemented or otherwise modified from time to time.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of Seller.

“Supporting Obligations” shall have the meaning set forth in the UCC.

“Tax or ERISA Lien” means a lien arising under Section 6321 of the Internal
Revenue Code or Section 302(f) or 4068 of ERISA.

“Termination of Sale Notice” is defined in Section 7.1 of this Agreement.

“Third Party Documents” means the Pooling and Servicing Agreement, and with
respect to a Third Party Financier, all other documents executed in connection
with the financing or guaranty or credit enhancement provided by such Third
Party Financier (other than the Transaction Documents).

“Third Party Financier” means (i) the Noteholders under the Indenture and any
agent thereof, and (ii) a Person other than Buyer, Seller or its Affiliate which
is to acquire from Buyer the title, ownership, beneficial interest or security
interest in any Specified Assets pursuant to the applicable Third Party
Documents.

“Total Consideration” is defined in Section 2.12(a) of this Agreement.

“Transaction Documents” means, collectively, this Agreement, the Pooling and
Servicing Agreement, each Contract, the Lockbox Agreements, any Seller’s
Operative Document and all other instruments, documents and agreements executed
and delivered by any Seller in connection therewith.

 

A-12



--------------------------------------------------------------------------------

“Transferred Asset” means any Specified Asset, the ownership or the beneficial
interest in which is sold, assigned, pledged or otherwise transferred to a Third
Party Financier pursuant to the applicable Third Party Documents.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Unpaid Balance” means, with respect to any Purchased Receivable at any time,
the unpaid principal amount thereof (after giving effect to all prepayments) as
shown in the books of Seller or Servicer at such time including any amount
payable in respect of Finance Charges or shipping, packaging, handling or
similar costs; and with respect to any Purchased Equipment Loan, as of any
Cutoff Date, the unpaid principal balance of such Purchased Equipment Loan, as
shown on the books of such Seller as of such date and as of any Accounting Date,
the Loan Balance thereof.

“Write-Off’ means any Conveyed Asset that, consistent with the applicable Credit
and Collection Policy, has been written off as uncollectible.

B. Other Interpretative Matters. For purposes of any Transaction Document,
unless otherwise specified therein: (1) accounting terms used and not
specifically defined therein shall be construed in accordance with GAAP;
(2) terms used in Article 9 of the New York UCC, and not specifically defined in
that Transaction Document, are used therein as defined in such Article 9;
(3) the term “including” means “including without limitation,” and other forms
of the verb “to include” have correlative meanings; (4) references to any Person
include such Person’s permitted successors; (5) in the computation of a period
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding”; (6) the words “hereof, “herein” and “hereunder” and words of similar
import refer to such Transaction Document as a whole and not to any particular
provision of such Transaction Document; (7) references to “Section,” “Schedule”
and “Exhibit” in such Transaction Document are references to Sections, Schedules
and Exhibits in or to such Transaction Document; (8) the various captions
(including any table of contents) are provided solely for convenience of
reference and shall not affect the meaning or interpretation of such Transaction
Document; and (9) references to any statute or regulation refer to that statute
or regulation as amended from time to time, and include any successor statute or
regulation of similar import.

 

A-13



--------------------------------------------------------------------------------

APPENDIX B

Notice Addresses and Procedures

All requests, demands, directions, consents, waivers, notices, authorizations
and communications provided or permitted under this Agreement to be made upon,
given or furnished to or filed with Seller, the Servicer, the Transferor, the
Rating Agencies or any Third Party Financier shall be in writing, personally
delivered, sent by facsimile with a copy to follow via first class mail or
mailed by certified mail return receipt requested, and shall be deemed to have
been duly given upon receipt:

 

  (a) in the case of the Buyer, at the following address:

Alliance Laundry Equipment Receivables 2009 LLC

c/o The Corporation Trust Company

1209 Orange Street

Wilmington, Delaware 19801

with a copy to:

Alliance Laundry Equipment Receivables 2009 LLC

Shepard Street and Hall Street

Suite 200

Ripon, WI 54971-0990

Attention: General Counsel

Telecopy: 920-748-4334

Confirmation: 920-748-4320

 

  (b) in the case of the Seller and the Servicer, at the following address:

Alliance Laundry Systems LLC

Shepard Street

P.O. Box 990

Ripon, WI 54971-0990

Attention: Chief Financial Officer

Telecopy: 920-748-1629

Confirmation: 920-748-1634

with a copy to:

Alliance Laundry Systems LLC

Shepard Street

P.O. Box 990

Ripon, WI 54971-0990

Attention: General Counsel

Telecopy: 920-748-4334

Confirmation: 920-748-4320

 

B-1



--------------------------------------------------------------------------------

with a copy to:

Ropes & Gray LLP

One International Place

Boston, MA 02110

Attention: Winthrop Minot

Telecopy: 617-235-0076

Confirmation: 617-951-7364

 

  (c) in the case of the Indenture Trustee, at its Corporate Trust Office

 

  (d) in the case of the Issuer or the Owner Trustee, to the Owner Trustee at
its Corporate Trust Office, with copies to:

Alliance Laundry Equipment Receivables 2009 LLC

Shepard Street and Hall Street

Suite 200

Ripon, WI 54971-0990

Attention: Chief Financial Officer

Telecopy: 920-748-1629

Confirmation: 920-748-1634

and:

Alliance Laundry Equipment Receivables 2009 LLC

Shepard Street and Hall Street

Suite 200

Ripon, WI 54971-0990

Attention: General Counsel

Telecopy: 920-748-4334

Confirmation: 920-748-4320

and:

Ropes & Gray LLP

One International Place

Boston, MA 02110

Attention: Winthrop Minot

Telecopy: 617-235-0076

Confirmation: 617-951-7364

The Issuer shall promptly transmit any notice received by it from the
Noteholders to the Indenture Trustee and the Indenture Trustee shall likewise
promptly transmit any notice received by it from the Noteholders to the Issuer.

 

B-2



--------------------------------------------------------------------------------

  (e) in the case of Moody’s Investors Service, Inc., to:

Moody’s Investors Service, Inc.

ABS Monitoring Department

99 Church Street

New York, New York 10007

Telecopy: 212-552-4642

Confirmation: 212-553-0300

 

  (f) in the case of Standard & Poor’s Ratings Services, to:

Standard & Poor’s Ratings Services

55 Water Street

New York, New York 10041

Attention: Asset Backed Surveillance Department

Telecopy: 212-438-2648

Confirmation: 212-438-2000

 

  (g) and in the case of counsel to Indenture Trustee:

Emmet, Marvin & Martin

120 Broadway, 32nd Floor

New York, New York 10271

Attention: Deirdre K. Pierson

Telecopy: 212-238-3100

Confirmation: (212)-238-3130

 

  (h) in the case of the Noteholders, to:

Natixis Financial Products Inc.

9 West 57th Street, 36th Floor

New York, NY 10019

Attention: Yazmin Vasconez

Telecopy No.: 646-942-2361

Confirmation: 212-891-6176

E-mail: Agent_group@cm.natixis.com

BMO Capital Markets Corp.

115 S. LaSalle Street, 13th Floor West

Chicago, IL 60603

Attention: Conduit Management Team

Telecopy No.: (312) 461-3189 / (312) 294-4908

E-mail: fundingdesk@bmo.com

The Bank of Nova Scotia

One Liberty Plaza, 26th Floor

New York, NY 10006

Attention: Michael Eden

 

B-3



--------------------------------------------------------------------------------

Telecopy No.: (212) 225-5274

Confirmation: (212) 225-5007

E-mail: michael_eden@scotiacapital.com

or at such other address as shall be designated by such party in a written
notice to the other parties to this Agreement.

Where any Basic Document provides for notice to the Noteholders of any condition
or event, such notice shall be sufficiently given (unless otherwise expressly
provided in a Basic Document) if it is in writing and mailed, first-class,
postage prepaid to each Noteholder affected by such condition or event, at such
Person’s address as it appears on the Note Register or Certificate Register, as
applicable, not later than the latest date, and not earlier than the earliest
date, prescribed in such Basic Document for the giving of such notice. If notice
to Noteholders is given by mail, neither the failure to mail such notice nor any
defect in any notice so mailed to any particular Noteholder shall affect the
sufficiency of such notice with respect to other Noteholders, and any notice
that is mailed in the manner herein provided shall conclusively be presumed to
have been duly given regardless of whether such notice is in fact actually
received.

 

B-4



--------------------------------------------------------------------------------

SCHEDULE 3.1(k)

PERFECTION CERTIFICATE – SELLER

June 26, 2009

The undersigned, the Secretary of Alliance Laundry Systems LLC (the “Company”),
hereby certifies, with reference to the certain Purchase Agreement, dated as of
June 26, 2009 (terms defined in such Purchase Agreement having the same meanings
herein as specified therein), among the Company, certain Affiliates of the
Company and Alliance Laundry Equipment Receivables 2009 LLC (the “Lender”), to
the Lender as follows:

(1) Name. The exact legal name of the Company as that name appears on its
Certificate of Formation is as follows:

Alliance Laundry Systems LLC

(2) Other Identifying Factors.

(i) The following is the mailing address of the Company:

Shepard Street

P.O. Box 990

Ripon, WI 54971

(j) If different from its mailing address, the Company’s place of business or,
if more than one, its chief executive office is located at the following
address:

None

(k) The following is the type of organization of the Company:

Limited Liability Company

(l) The following is the jurisdiction of the Company’s organization:

Delaware

(3) Other Names, Etc.

(m) The following is a list of all other names (including trade names or similar
appellations) used by the Company, or any other business or organization to
which the Company became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of organization or otherwise, now or at
any time during the past five (5) years.

 

Speed Queen    Huebsch    Cissell    UniMac    Ipso      

Sch. 3.1(k)-1



--------------------------------------------------------------------------------

(n) Attached hereto is the information required in Section 2 for any other
business or organization to which the Company became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, now or at any time during the past five (5) years.

Not Applicable

4. Other Current Locations.

(o) The following are all other locations in the United States of America in
which the Company maintains any books or records relating to any of the
Specified Assets consisting of accounts, instruments, chattel paper, general
intangibles or mobile goods:

None

(p) The following are all other locations in the United States of America where
any of the Specified Assets consisting of inventory or equipment is located:

Not Applicable

(q) The following are the names and addresses of all persons or entities other
than the Company, such as, consignees, warehousemen or purchasers of chattel
paper, which have possession or are intended to have possession of any of the
Specified Assets consisting of instruments, chattel paper, inventory or
equipment:

LaSalle Bank National Association

2571 Busse Road

Suite 200

Elk Grove Village, IL 60007

5. Prior Locations.

(r) Set forth below is the information required by Section 4(a) with respect to
each location or place of business previously maintained by the Company at any
time during the past five (5) years in a state in which the Company has
previously maintained a location or place of business at any time during the
past four (4) months:

Not Applicable

Sch. 3.1(k)-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Certificate as of the date
first above written.

 

ALLIANCE LAUNDRY SYSTEMS LLC By:  

 

Name:   Title:  

Sch. 3.1(k)-3



--------------------------------------------------------------------------------

SCHEDULE 3.1(p)

ACCOUNT BANKS AND PAYMENT INSTRUCTIONS

 

Deposit Account Numbers 58010-12138 and 58010-12120   Lockbox Addresses:  

2529 and 2799 Paysphere Circle

Chicago, IL 60674

 

Address for Notices:

 

Bank of America

Mail Code CA4-706-03-07

1850 Gateway Blvd.

Concord, CA 94520-3282

Attn: Miguel A. DeSousa

Collection Account Number 112520473  

Address for Notices:

 

U.S. Bank, National Association

Galleria Level

777 E. Wisconsin Avenue

Milwaukee, WI 53202

Attn: Corporate Banking Division

Sch. 3.1(p)-1